EX. 10.1

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



 

ACQUISITION AGREEMENT

DATED

August 28, 2000

 



--------------------------------------------------------------------------------



 

 

 

OSLER, HOSKIN & HARCOURT LLP

-

WHITE & CASE LLP



TABLE OF CONTENTS



ARTICLE 1
Interpretation 1



Section 1.1 Definitions 1

Section 1.2 Interpretation Not Affected by Headings, etc. 6

Section 1.3 Currency 6

Section 1.4 Number, etc. 6

Section 1.5 Date For Any Action 6

Section 1.6 Entire Agreement 7

Section 1.7 Schedules 7

Section 1.8 Accounting Matters 7

Section 1.9 Knowledge 7

ARTICLE 2
THE AMALGAMATION 7

Section 2.1 Implementation Steps by Repap 7

Section 2.2 Articles of Amalgamation 8

Section 2.3 Repap Circular 8

Section 2.4 Preparation of Filings, etc. 8

ARTICLE 3
REPRESENTATIONS AND WARRANTIES 9

Section 3.1 Representations and Warranties of Repap 9

Section 3.2 Representations and Warranties of UPM 23

Section 3.3 Survival 25

ARTICLE 4
COVENANTS 25

Section 4.1 Retention of Goodwill 25

Section 4.2 Covenants of Repap 25

Section 4.3 Covenants of UPM 29

Section 4.4 Treatment of Repap Stock Options 30

Section 4.5 Covenants Regarding Non-Solicitation 30

Section 4.6 Notice by Repap of Superior Proposal Determination 32

Section 4.7 Access to Information 33

Section 4.8 Closing Matters 33

Section 4.9 Indemnification 33

ARTICLE 5
CONDITIONS 34

Section 5.1 Mutual Conditions Precedent. 34

Section 5.2 Additional Conditions Precedent to the Obligations of UPM 35

Section 5.3 Additional Conditions Precedent to the Obligations of Repap 36

Section 5.4 Notice and Cure Provisions 36

Section 5.5 Satisfaction of Conditions. 37

ARTICLE 6
AMENDMENT AND TERMINATION 37

Section 6.1 Amendment 37

Section 6.2 [Intentionally Deleted] 38

Section 6.3 Termination 38

Section 6.4 Break and Other Fees; Option 39

Section 6.5 Remedies 39

ARTICLE 7
GENERAL 40

Section 7.1 Notices 40

Section 7.2 Assignment 41

Section 7.3 Binding Effect 42

Section 7.4 Waiver and Modification 42

Section 7.5 Further Assurances 42

Section 7.6 Expenses 42

Section 7.7 Consultation 42

Section 7.8 Governing Laws 43

Section 7.9 Time of Essence 43

Section 7.10 Counterparts 43

SCHEDULE A - AMALGAMATION AGREEMENT
SCHEDULE B - SPECIAL RESOLUTION OF THE REPAP SHAREHOLDERS
SCHEDULE C - REGULATORY APPROVALS
SCHEDULE D - CONFIDENTIALITY PROVISIONS
SCHEDULE E - OPTION AGREEMENT

ACQUISITION AGREEMENT

MEMORANDUM OF AGREEMENT

made as of the 28th day of August, 2000



B E T W E E N :

UPM-KYMMENE CORPORATION

,
a corporation existing under the laws of Finland
("UPM")



- and -

REPAP ENTERPRISES INC.

,
a corporation existing under the laws of Canada
("Repap").



THIS AGREEMENT WITNESSES THAT

in consideration of the respective covenants and agreements herein contained,
the parties hereto covenant and agree as follows:



ARTICLE 1
INTERPRETATION

Section 1.1 Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following terms shall have the following meanings
respectively:

"Acquireco"

means 3796477 Canada Inc., a corporation existing under the laws of Canada and a
wholly-owned subsidiary of UPM;



"Acquisition Proposal" means any proposal or offer with respect to any merger,
amalgamation, arrangement, business combination, liquidation, dissolution,
recapitalization, take-over bid, tender offer, purchase of all or any material
assets of, or any purchase of more than 20% of the equity (or rights thereto)
of, or similar transactions involving, Repap or any Repap Material Subsidiary,
excluding the Amalgamation;

"Affiliate" shall have the meaning ascribed thereto under the Securities Act;

"Amalco" means the corporation continuing as a result of the Amalgamation;

"Amalco Special Shares" means the redeemable special shares of Amalco to be
issued on the Amalgamation and to be redeemed by Amalco on the Redemption Date
at the Redemption Price;

"Amalgamation" means an amalgamation of Repap and Acquireco under Section 181 of
the CBCA on the terms and subject to the conditions set out in the Amalgamation
Agreement, subject to any amendments or variations thereto made in accordance
with Section 6.1;

"Amalgamation Agreement" means the amalgamation agreement providing for the
Amalgamation substantially in the form and content of Schedule A annexed hereto
and any amendments or variations thereto made in accordance with Section 6.1;

"Amalgamation Resolution" means the special resolution of the Repap
Shareholders, to be substantially in the form and content of Schedule B annexed
hereto;

"Ancillary Documents" means the schedules hereto and any disclosure letters
between the parties as contemplated herein;

"Articles of Amalgamation" means the articles of amalgamation of Repap and
Acquireco in respect of the Amalgamation that are required by the CBCA to be
filed with the Director;

"Berg Litigation" means the litigation relating to Mr. S. Berg disclosed in the
documents Publicly Disclosed by Repap;

"Break Fee" shall have the meaning ascribed thereto in Section 6.4(1);

"Business Day" means any day on which commercial banks are generally open for
business in Toronto, Ontario and Helsinki, Finland other than a Saturday, a
Sunday or a day observed as a holiday in Toronto, Ontario or in Helsinki,
Finland under applicable Laws;

"CBCA" means the Canada Business Corporations Act as now in effect and as it may
be amended from time to time prior to the Effective Date;

"COBRA"

has the meaning ascribed thereto in Section 3.1(1)(vii);



"Convertible Debenture" means the U.S. $45 million principal amount 6%
convertible subordinated debenture of Repap;

"Director" means the Director appointed pursuant to Section 260 of the CBCA;

"Dissent Rights" means the rights of dissent in respect of the Amalgamation
under Section 190 of the CBCA;

"Dissenting Shareholder" means any Repap Shareholder which exercises its Dissent
Rights in compliance with Section 190 of the CBCA and thereby becomes entitled
to receive the fair value of the Repap Common Shares held by that Repap
Shareholder;

"Effective Date" means the date shown on the certificate of amalgamation to be
issued by the Director under the CBCA giving effect to the Amalgamation;

"Environmental Laws" means all applicable Laws, including applicable common law,
relating to the protection of the environment and public health and safety or
any hazardous or toxic substance or pollutant;

"ERISA"

has the meaning ascribed thereto in Section 3.1(l)(vi);



"Exchange Act"

means the United States Securities Exchange Act of 1934, as amended and the
rules, regulations and policies made thereunder, as now in effect and as they
may be amended from time to time prior to the Effective Date;



"Governmental Entity" means any (a) multinational, federal, provincial, state,
regional, municipal, local or other government, governmental or public
department, central bank, court, tribunal, arbitral body, commission, board,
bureau or agency, domestic or foreign, (b) self regulatory organization or stock
exchange including The Nasdaq Stock Market, Inc. OTC Bulletin Board and The
Toronto Stock Exchange, (c)  subdivision, agent, commission, board, or authority
of any of the foregoing, or (d)  quasi-governmental or private body exercising
any regulatory, expropriation or taxing authority under or for the account of
any of the foregoing;

"Holders" means, when used with reference to the Repap Common Shares and the
Repap Preferred Shares, the holders thereof shown from time to time in the
register maintained by or on behalf of Repap in respect of such securities;

"Including" means including without limitation;

"Information" has the meaning ascribed thereto in Section 4.7(2);

"Intellectual Property Rights"

means all patents, trade-marks, copyright, industrial designs, trade-names and
other intellectual property rights whether registered or not, owned by or
licensed to Repap or its subsidiaries; "Copyright" means the rights prescribed
by section 3(1) of the Copyright Act (Canada) and other copyright rights;
"Industrial Designs" means the exclusive rights conferred under the Industrial
Design Act (Canada) and other equivalent rights including design patent rights;
"Patents" means all issued patents and inventions and pending applications
therefor and patents which may be issued from current applications (including
divisions, reissues, renewals, re-examinations, continuations,
continuations-in-part and extensions) applied for or registered in any
jurisdiction; and "Trade-marks" means the trade-marks, trade-names, brands,
business names, uniform resource locators, domain names, tag lines, designs,
graphics, logos, service marks and other commercial symbols and indicia of
origin whether registered or not and any goodwill associated therewith;



"Laws" means all statutes, regulations, statutory rules, orders, and terms and
conditions of any grant of approval, permission, authority or license of any
Governmental Entity, and the term "applicable" with respect to such Laws and in
the context that refers to one or more Persons, means that such Laws apply to
such Person or Persons or its or their business, undertaking, property or
securities and emanate from a Governmental Entity having jurisdiction over the
Person or Persons or its or their business, undertaking, property or securities;

"Match Period"

has the meaning ascribed thereto in Section 4.6(1);



"Material Adverse Change", when used in connection with a Person, means any
change, effect, event or occurrence with respect to the financial condition,
properties, assets, liabilities, obligations (whether absolute, accrued,
conditional or otherwise), businesses, operations or results of operations of
such Person or any of its subsidiaries that is or would be material and adverse
to such Person and its subsidiaries taken as a whole, other than any change,
effect, event or occurrence (i) relating to, or arising out of, the Canadian,
United States or European economies, political conditions or securities markets
in general or (ii) affecting the worldwide pulp and paper industry in general or
the North American coated paper industry in general which does not have a
materially disproportionate impact on such Person and its subsidiaries;

"Material Adverse Effect" when used in connection with a Person, means any
effect resulting in a Material Adverse Change with respect to it;

"Material Fact" shall have the meaning ascribed thereto under the Securities
Act;

"Option Agreement" means the option agreement attached as Schedule C hereto;

"OSC" means the Ontario Securities Commission;

"Outside Date" means December 20, 2000 or such later date as may be mutually
agreed by the parties;

"Person" includes any individual, firm, partnership, limited partnership, joint
venture, venture capital fund, limited liability company, unlimited liability
company, association, trust, trustee, executor, administrator, legal personal
representative, estate, group, body corporate, corporation, unincorporated
association or organization, Governmental Entity, syndicate or other entity,
whether or not having legal status;

"Publicly Disclosed by Repap" means disclosed by Repap in a public filing made
by it with the OSC or the SEC on or before the date hereof;

"Redemption Date" means the Effective Date;

"Redemption Price" means Cdn. $0.20 per Amalco Special Share or such greater
amount established in accordance with Section 4.6;

"Regulatory Approvals" means those sanctions, rulings, consents, orders,
exemptions, permits and other approvals (including the lapse, without objection,
of a prescribed time under a statute or regulation that states that a
transaction may be implemented if a prescribed time lapses following the giving
of notice without an objection being made) of Governmental Entities, as set out
in Schedule C hereto;

"Repap Circular" means the notice of the Repap Meeting and accompanying
management information circular, including all appendices thereto, to be sent to
Repap Shareholders in connection with the Repap Meeting;

"Repap Common Shares" means the common shares in the capital of Repap;

"Repap Documents" has the meaning ascribed thereto in Section 3.1(m);

"Repap Material Subsidiary" means Repap New Brunswick Inc. and each other
subsidiary of Repap (i) the total assets of which constituted more than ten
percent of the consolidated assets of Repap or (ii) the total revenues of which
constituted more than ten percent of the consolidated revenues of Repap, in each
case as set out in the financial statements of Repap for the year ended December
31, 1999 and each affiliate of Repap that directly or indirectly holds an equity
interest in any such subsidiary;

"Repap Meeting" means the special meeting of Repap Shareholders, including any
adjournment or postponement thereof, to be called and held to consider the
Amalgamation;

"Repap Options" means the Repap Common Share purchase options granted under the
Repap Stock Option Plans;

"Repap Plans"

has the meaning ascribed thereto in Section 3.1(l);



"Repap Preferred Shares" means collectively the Preferred Shares, Series C and
the Preferred Shares, Series F in the capital of Repap;

"Repap Shareholders" means the holders of Repap Common Shares and Repap
Preferred Shares;

"Repap Shares"

means the Repap Common Shares and the Repap Preferred Shares;



"Repap Stock Option Plans" means Repap's 1987 Directors, Officers and Employees
Stock Option Plan, and the 1991 Salaried Employees Amended Stock Option Plan, as
amended to the date hereof;

"Representatives" has the meaning ascribed thereto in Section 4.7(1);

"SEC"

means the United States Securities and Exchange Commission;



"Securities Act" means the Securities Act (Ontario) and the rules, regulations
and policies made thereunder, as now in effect and as they may be amended from
time to time prior to the Effective Date;

"Subsidiary" means, with respect to a specified body corporate, any body
corporate of which more than 50% of the outstanding shares ordinarily entitled
to elect a majority of the board of directors thereof (whether or not shares of
any other class or classes shall or might be entitled to vote upon the happening
of any event or contingency) are at the time owned directly or indirectly by
such specified body corporate, and shall include any body corporate,
partnership, joint venture or other entity over which such specified body
corporate exercises direction or control or which is in a like relation to a
subsidiary;

"Superior Proposal" means any bona fide written Acquisition Proposal that in the
good faith determination of the Board of Directors of Repap, after consultation
with its financial advisors and with outside counsel (a) is reasonably capable
of being completed, taking into account all legal, financial, regulatory and
other aspects of such proposal and the party making such proposal, and
(b) would, if consummated in accordance with its terms, result in a transaction
more favourable to the holders of Repap Common Shares and no less favourable to
the holders of Repap Preferred Shares from a financial point of view than the
transaction contemplated by this Agreement;

"Tax" and "Taxes" have the respective meanings ascribed thereto in
Section 3.1(k) (iii);

"Tax Returns" means all returns, declarations, reports, information returns and
statements required to be filed with any taxing authority relating to Taxes;

"Technical Information" means all know-how and related technical knowledge owned
by or licensed to Repap, its subsidiaries or affiliates including, without
limitation: all trade secrets, confidential information and other proprietary
know-how; all public information and non-proprietary know-how; any information
of a scientific, technical, financial or business nature regardless of its form;
all documented research, forecasts, studies, marketing plans, budgets, market
data, developmental, demonstration or engineering work; all information that can
be or is used to define a design or process or procure, produce, support or
operate material and equipment; all software, methods of production and
procedures; all integrated circuit topographies, mask works and similar rights
in semi-conductor chip technology; and all formulae, designs, drawings,
blueprints, patterns, plans, flow charts, parts lists, manuals and records;

"Unsolicited"

means unsolicited after Tuesday, August 22, 2000; and



"US Repap Plans"

has the meaning ascribed thereto in Section 3.1(l)(vi).



Section 1.2 Interpretation Not Affected by Headings, etc.

The division of this Agreement into Articles, Sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation hereof. Unless otherwise indicated,
all references to an "Article" or "Section" followed by a number and/or a letter
refer to the specified Article or Section of this Agreement. The terms "this
Agreement", "hereof", "herein" and "hereunder" and similar expressions refer to
this Agreement (including the Schedules hereto) and not to any particular
Article, Section or other portion hereof and include any agreement or instrument
supplementary or ancillary hereto.

Section 1.3 Currency

Unless otherwise specifically indicated, all sums of money referred to in this
Agreement are expressed in lawful money of Canada.

Section 1.4 Number, etc.

Unless the context otherwise requires, words importing the singular shall
include the plural and vice versa and words importing any gender shall include
all genders.

Section 1.5 Date For Any Action

In the event that any date on which any action is required to be taken hereunder
by any of the parties hereto is not a Business Day, such action shall be
required to be taken on the next succeeding day which is a Business Day.

Section 1.6 Entire Agreement

This Agreement, and the agreements and other documents referred to herein,
constitute the entire agreement between the parties hereto pertaining to the
terms of the transactions contemplated hereby and supersede all other prior
agreements, understandings, negotiations and discussions, whether oral or
written, between the parties hereto with respect to the terms of the
transactions contemplated hereby.

Section 1.7 Schedules

The following Schedules are annexed to this Agreement and are hereby
incorporated by reference into this Agreement and form part hereof:

Schedule A - Amalgamation Agreement

Schedule B - Special Resolution of the Repap Shareholders

Schedule C - Regulatory Approvals

Schedule D - Confidentiality Provisions

Schedule E - Option Agreement

Section 1.8 Accounting Matters

Unless otherwise stated, all accounting terms used in this Agreement in respect
of Repap shall have the meanings attributable thereto under Canadian generally
accepted accounting principles and all determinations of an accounting nature in
respect of Repap required to be made shall be made in a manner consistent with
Canadian generally accepted accounting principles and past practice.

Section 1.9 Knowledge

Each reference herein to the knowledge of Repap means, unless otherwise
specified, the actual knowledge of H. Stephen, S. Larson, M. Cormier or T.
McBride following due review of corporate records and inquiry of such employees
of Repap as they determine in their reasonable judgement can be made without
jeopardizing the confidentiality of the subject matter of this Agreement. Each
reference herein to the knowledge of UPM means, unless otherwise specified, the
actual knowledge of UPM's senior officers.



ARTICLE 2
THE AMALGAMATION

Section 2.1 Implementation Steps by Repap

Repap covenants in favour of UPM that Repap shall:

 a. convene and hold the Repap Meeting, within 30 days of causing the Repap
    Circular and other documentation required in connection with the Repap
    Meeting to be sent to each Repap Shareholder pursuant to Section 2.3, for
    the purpose of considering the Amalgamation Resolution;
 b. subject to Section 4.6(1) and Section 5.4(2), not postpone or cancel (or
    propose for adjournment, postponement or cancellation) the Repap Meeting
    without UPM's prior written consent except as required for quorum purposes,
    by Law or by the Repap Shareholders;
 c. at the request of UPM, use commercially reasonable efforts to solicit from
    the Repap Shareholders proxies in favour of the approval of the Amalgamation
    Resolution and to take all other action that is necessary or desirable to
    secure the approval of the Amalgamation Resolution by the Repap
    Shareholders, except to the extent that the Board of Directors has changed
    its recommendation in accordance with the terms of this Agreement (and
    subject in all cases to Section 6.4); and
 d. subject to the satisfaction or waiver of the other conditions herein
    contained in favour of each party and on written direction from UPM, send to
    the Director, for endorsement and filing by the Director, the Articles of
    Amalgamation and such other documents as may be required in connection
    therewith under the CBCA to give effect to the Amalgamation.

    Section 2.2 Articles of Amalgamation

    The Articles of Amalgamation shall implement the Amalgamation, as a result
    of which, among other things, each holder of Repap Common Shares will be
    entitled to receive one Amalco Special Share for each Repap Common Share.

    Section 2.3 Repap Circular

    Repap shall commence preparation of the Repap Circular no later than on
    August 29, 2000. As promptly as reasonably practicable after the execution
    and delivery of this Agreement, Repap shall complete the Repap Circular
    together with any other documents required by the Securities Act or other
    applicable Laws in connection with the Amalgamation required to be prepared
    by Repap, and as promptly as practicable after the execution and delivery of
    this Agreement, and in any event on or prior to September 15, 2000 Repap
    shall, unless otherwise agreed by the parties, cause the Repap Circular and
    other documentation required in connection with the Repap Meeting to be sent
    to each Repap Shareholder and filed as required by applicable Laws.

    Section 2.4 Preparation of Filings, etc.
    
    

 e. UPM and Repap shall use all reasonable efforts to cooperate in the
    preparation, seeking and obtaining of all circulars, filings, consents,
    Regulatory Approvals and other approvals and other matters in connection
    with this Agreement and the Amalgamation.
 f. Each of UPM and Repap shall furnish to the other all such information
    concerning it and its shareholders as may be required (and, in the case of
    its shareholders, available to it) for the effectuation of the actions
    described in Sections 2.3 and the foregoing provisions of this Section 2.4,
    and each covenants that no information furnished by it (to its knowledge in
    the case of information concerning its shareholders) in connection with such
    actions or otherwise in connection with the consummation of the Amalgamation
    and the other transactions contemplated by this Agreement will contain any
    untrue statement of a material fact or omit to state a material fact
    required to be stated in any such document or necessary in order to make any
    information so furnished for use in any such document not misleading in the
    light of the circumstances in which it is furnished.
 g. Repap shall promptly notify UPM if at any time before the Effective Date it
    becomes aware that the Repap Circular contains any untrue statement of a
    material fact or omits to state a material fact required to be stated
    therein or necessary to make the statements contained therein not misleading
    in light of the circumstances in which they are made, or that otherwise
    requires an amendment or supplement to the Repap Circular or such other
    document. In any such event, UPM and Repap shall cooperate in the
    preparation of a supplement or amendment to the Repap Circular or such
    application or other document, as required and as the case may be, and, if
    required, shall cause the same to be sent to Repap Shareholders and filed as
    required by applicable Laws.
 h. Repap shall ensure that the Repap Circular complies in all material respects
    with all applicable Laws. Without limiting the generality of the foregoing,
    Repap shall ensure that the Repap Circular provides holders of Repap Shares
    with information in sufficient detail to permit them to form a reasoned
    judgement concerning the matters to be placed before them at the Repap
    Meeting.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Repap

Repap represents and warrants to and in favour of UPM as follows and
acknowledges that UPM is relying upon such representations and warranties in
connection with the transactions contemplated by this Agreement:

Organization. Each of Repap and the Repap Material Subsidiaries has been duly
incorporated or formed under all applicable Laws, is validly subsisting and has
full corporate or legal power and authority to own its properties and conduct
its businesses as currently owned and conducted. All of the outstanding shares
and other ownership interests of the Repap Material Subsidiaries which are held
directly or indirectly by Repap are validly issued, fully paid and
non-assessable and all such shares and other ownership interests are owned
directly or indirectly by Repap, free and clear of all material liens, claims or
encumbrances, except for restrictions on transfers contained in articles or
similar documents, and there are no outstanding options, rights, entitlements,
understandings or commitments (contingent or otherwise) regarding the right to
acquire any such shares or other ownership interests in any of the Repap
Material Subsidiaries. Repap has disclosed in writing to UPM in a form
acceptable to UPM the names and jurisdictions of incorporation of each of the
Repap Material Subsidiaries. Capitalization. Except as has been disclosed in
writing by Repap to UPM in a form acceptable to UPM, the authorized capital of
Repap consists of an unlimited number of Repap Common Shares and an unlimited
number of Preferred Shares, issuable in series. As of the date hereof, there are
743,960,637 Repap Common Shares (and no more) and 240,000 Preferred Shares,
Series C (and no more) and 400,000 Preferred Shares, Series F (and no more) and
no Preferred Shares of any other series, issued and outstanding. In addition, as
at the date hereof, options to acquire an aggregate of not more than 60,895,000
Repap Common Shares are granted and outstanding under the Repap Stock Option
Plans and the right to acquire an aggregate of not more than 128,571,429 Repap
Common Shares is outstanding under the Convertible Debenture at a conversion
price as at the date hereof of U.S.$0.35 per Repap Common Share. Except as
described in the preceding sentences of this Section 3.1(b), there are no
options, warrants, conversion privileges or other rights, agreements,
arrangements or commitments (pre-emptive, contingent or otherwise) obligating
Repap or any Repap subsidiary to issue or sell any shares of Repap or of any of
the Repap subsidiaries or securities or obligations of any kind convertible into
or exchangeable for any shares of Repap or of any Repap subsidiary. All
outstanding Repap Common Shares and Repap Preferred Shares have been duly
authorized and are validly issued and outstanding as fully paid and
non-assessable shares, free of pre-emptive rights. Except as has been disclosed
in this Section, there are no outstanding contractual obligations of Repap or
any of the Repap subsidiaries to repurchase, redeem or otherwise acquire any of
its outstanding securities or with respect to the voting or disposition of any
outstanding securities of Repap or any of the Repap subsidiaries. Authority and
No Violation. Repap has the requisite corporate power and authority to enter
into this Agreement and to perform its obligations hereunder. The execution and
delivery of this Agreement and the Option Agreement by Repap and the
consummation by Repap of the transactions contemplated by this Agreement and the
Option Agreement have been duly authorized by its Board of Directors and no
other corporate proceedings on its part are necessary to authorize this
Agreement or the transactions contemplated hereby, other than:
 A. with respect to the Repap Meeting, the Repap Circular and other matters
    relating solely thereto, the approval of the Board of Directors of Repap;
    and
 B. with respect to the completion of the Amalgamation, the requisite approval
    of the Repap Shareholders.

This Agreement and the Option Agreement have been duly executed and delivered by
Repap and constitute legal, valid and binding obligations, enforceable against
Repap in accordance with their terms, subject to bankruptcy, insolvency and
other applicable Laws affecting creditors' rights generally, and to general
principles of equity. The Board of Directors of Repap has (A) unanimously
determined as of the date hereof that the Amalgamation is fair to the Repap
Shareholders and is in the best interests of Repap, (B) received an opinion from
Donaldson, Lufkin & Jenrette Securities Corporation to the effect that, as of
the date of this Agreement, the consideration offered to Repap Shareholders
pursuant to the Amalgamation is fair from a financial point of view to the Repap
Shareholders, and (C) determined as of the date hereof unanimously to recommend
that the Repap Shareholders vote in favour of the Amalgamation. Repap's
directors have advised Repap that, except in the event of a Superior Proposal,
they intend to vote all Repap Shares held by them in favour of the Amalgamation
and will so represent in the Repap Circular. The approval of this Agreement and
the Option Agreement, the execution and delivery by Repap of this Agreement and
the Option Agreement and the performance by it of its obligations under those
agreements and the completion of the Amalgamation and the transactions
contemplated thereby, will not:
 A. result (with or without notice or the passage of time) in a violation or
    breach of, require any consent to be obtained under or give rise to any
    termination, accelerated payment right, purchase or sale rights or payment
    obligation under any provision of :
     I.   its or any Repap Material Subsidiary's certificate of incorporation,
          articles, by-laws or other charter documents;
     II.  any Laws, judgement or decree (subject to obtaining the Regulatory
          Approvals relating to Repap and UPM), except to the extent that the
          violation or breach of, or failure to obtain any consent under, any
          Laws, judgement or decree would not, individually or in the aggregate,
          have a Material Adverse Effect on Repap and would not prevent,
          materially hinder or materially delay the completion of the
          transactions contemplated hereby; or
     III. except as has been disclosed in writing by Repap to UPM in a form
          acceptable to UPM, any contract, agreement, licence, franchise,
          permit, loan, government grant or guarantee to which Repap or any
          Repap subsidiary is party or by which it is bound or subject or is the
          beneficiary, except as would not, individually or in the aggregate,
          have a Material Adverse Effect on Repap;

 B. except as has been disclosed in writing by Repap to UPM in a form acceptable
    to UPM, give rise to any right of termination or acceleration of
    indebtedness of Repap or any Repap subsidiary, or cause any such
    indebtedness to come due before its stated maturity, or cause any available
    credit of Repap or any Repap subsidiary to cease to be available, other than
    as would not, individually or in the aggregate, have a Material Adverse
    Effect on Repap; or
 C. result in the imposition of any encumbrance, charge or lien upon any of its
    assets or the assets of any Repap subsidiary, except as would not,
    individually or in the aggregate, have a Material Adverse Effect on Repap.

v No consent, approval, order or authorization of, or declaration or filing
with, any Governmental Entity is required to be obtained by Repap or any of its
subsidiaries in connection with the execution and delivery of this Agreement or
the Option Agreement or the consummation by Repap of the transactions
contemplated hereby other than (A) filings with the Director under the CBCA, (B)
the Regulatory Approvals relating to Repap and (C) any other consents,
approvals, orders, authorizations, declarations or filings of or with a
Governmental Entity which have been disclosed in writing by Repap to UPM in a
form acceptable to UPM or which, if not obtained, would not, individually or in
the aggregate, have a Material Adverse Effect on Repap and would not prevent,
materially hinder or materially delay the completion of the transactions
contemplated hereby.

No Defaults. Subject to obtaining the Regulatory Approvals relating to Repap,
neither Repap nor any of its subsidiaries is in default under, and there exists
no event, condition or occurrence which, after notice or lapse of time or both,
would constitute such a default under, any contract, agreement, licence or
franchise to which it is a party which would have a Material Adverse Effect on
Repap. Absence of Certain Changes or Events. Except as has been disclosed in
writing by Repap to UPM in a form acceptable to UPM or Publicly Disclosed by
Repap, since December 31, 1999 each of Repap and the Repap Material Subsidiaries
has conducted its business only in the ordinary and regular course of business
consistent with past practice and there has not occurred:
 i.    a Material Adverse Change with respect to Repap;
 ii.   any damage, destruction or loss not fully covered by insurance, subject
       to customary deductions, retentions and exclusions, that would have a
       Material Adverse Effect on Repap;
 iii.  any redemption, repurchase or other acquisition of Repap Common Shares by
       Repap or Repap Preferred Shares or any declaration, setting aside or
       payment of any dividend or other distribution (whether in cash, stock or
       property) with respect to Repap Common Shares or Repap Preferred Shares;
 iv.   any material increase in or modification of the compensation payable or
       to become payable by it to any of its directors or officers, the entering
       into of any change of control, "golden parachute" or similar agreement or
       arrangement with any of its directors or officers, or any grant to any
       such director or officer of any increase in severance or termination pay;
 v.    any material increase in or modification of any bonus, pension, insurance
       or benefit arrangement (including the granting of stock options,
       restricted stock awards or stock appreciation rights) made to, for or
       with any of its directors or officers;
 vi.   any acquisition or sale of its property or assets aggregating 10% or more
       of Repap's total consolidated property and assets as at December 31, 1999
       other than in the ordinary and regular course of business consistent with
       past practice;
 vii.  any entering into, amendment of, relinquishment, termination or
       non-renewal by it of any material contract, agreement, licence,
       franchise, lease transaction, commitment or other right or obligation
       that would have a Material Adverse Effect on Repap;
 viii. any resolution to approve a split, consolidation or reclassification of
       any of its outstanding shares;
 ix.   any material change in its accounting methods, policies or practices;
 x.    any guarantee of the payment of material indebtedness or any incurrence
       of material indebtedness for money borrowed or any issue or sale of any
       debt securities except in the ordinary and regular course of business
       consistent with past practice;
 xi.   except in the usual, ordinary and regular course of business and
       consistent with past practice: (A) any satisfaction or settlement of any
       claims or liabilities prior to the same being due, which were,
       individually or in the aggregate, material; or (B) any grant of any
       waiver, exercise of any option or relinquishment of any contractual
       rights which were, individually or in the aggregate, material; or
 xii.  any giving of a consent by Repap to the assignment of the purchase
       agreement dated as of May 15, 1998 relating to the original issuance of
       the Convertible Debenture.

Employment Matters. Except as has been disclosed in writing by Repap to UPM in a
form acceptable to UPM, neither Repap nor any Repap Material Subsidiary is a
party to any agreement, obligation or understanding providing for severance or
termination payments to, or any employment, change of control, "golden
parachute" or similar agreement with, any director or officer, other than any
common law obligations of reasonable notice of termination or pay in lieu
thereof and any statutory obligations. Except as has been disclosed in writing
by Repap to UPM in a form acceptable to UPM, Repap and its subsidiaries are not
subject to any collective bargaining agreements, and there are no current,
pending or, to the knowledge of Repap, threatened strikes or lockouts at Repap
or any Repap Material Subsidiary that would, individually or in the aggregate,
have a Material Adverse Effect on Repap. Except as has been disclosed in writing
by Repap to UPM in a form acceptable to UPM, neither Repap nor any Repap
Material Subsidiary is subject to any litigation, actual or, to the knowledge of
Repap, threatened, relating to employment or termination of employment of
employees or independent contractors, other than those claims or such litigation
as would, individually or in the aggregate, not have a Material Adverse Effect
on Repap. Except as has been disclosed in writing by Repap to UPM in a form
acceptable to UPM, Repap and all Repap Material Subsidiaries have, during the
past 12 months, operated in accordance with all applicable Laws with respect to
employment and labour, including, but not limited to, employment and labour
standards, occupational health and safety, employment equity, pay equity,
workers' compensation, human rights and labour relations and there are no
current, pending or, to the knowledge of Repap, threatened proceedings before
any board or tribunal with respect to any of the above areas, other than as has
been disclosed in writing by Repap to UPM in a form acceptable to UPM or where
the failure to so operate or such proceedings would, individually or in the
aggregate, not have a Material Adverse Effect on Repap. Except as has been
disclosed in writing by Repap to UPM in a form acceptable to UPM, there are no
outstanding stock appreciation rights, phantom equity or similar rights,
agreements, arrangements or commitments based upon the book revenue, value,
income or any other attribute of Repap or any Repap subsidiary. Financial
Statements; Contingent Liabilities. The audited consolidated financial
statements for Repap as at and for each of the 12-month periods ended on or
about December 31, 1999, 1998 and 1997 have been prepared in accordance with
Canadian generally accepted accounting principles and such financial statements
present fairly, in all material respects, the consolidated financial position
and results of operations of Repap as of the respective dates thereof and for
the respective periods covered thereby. Except as set forth in the Repap
Documents filed prior to the date hereof, and except for liabilities and
obligations incurred in the ordinary course of business since the date of the
most recent consolidated balance sheet included in the Repap Documents, neither
Repap nor any of its subsidiaries has any liabilities or obligations of any
nature (whether accrued, absolute, contingent or otherwise) except for those
that would not, individually or in the aggregate, have a Material Adverse Effect
on Repap.

The quarterly financial statements for Repap for the fiscal quarters ended March
31, 2000 and June 30, 2000 have been prepared in accordance with Canadian
generally accepted accounting principles on a basis consistent with the
consolidated audited financial statements for the year ended December 31, 1999
and such financial statements fairly present, in all material respects, the
consolidated financial position and results of operations of Repap as of the
respective dates thereof and for the respective periods covered thereby.

Books and Records. The financial books, records and accounts of Repap and its
subsidiaries, in all material respects, (i) have been and are being maintained
in accordance with accounting principles generally accepted in the country of
domicile of each such entity on a basis consistent with prior years, (ii) are
stated in reasonable detail and accurately and fairly reflect the acquisitions
and dispositions of the assets of Repap and its subsidiaries and
(iii) accurately and fairly reflect the basis for the Repap consolidated
financial statements. Repap's and the Repap Material Subsidiaries' corporate
minute books contain minutes of all meetings and resolutions of the directors
and shareholders held, and full access thereto has been provided to UPM with the
exception of certain recent minutes of the board of directors relating solely to
the strategic initiatives of Repap. Litigation, Etc. Except as has been
disclosed in writing by Repap to UPM in a form acceptable to UPM or Publicly
Disclosed by Repap, there is no claim, action, proceeding or investigation
pending or, to the knowledge of Repap, threatened against Repap or any of its
subsidiaries before any court or Governmental Entity that if determined
adversely to Repap or such subsidiary would reasonably be expected to have a
Material Adverse Effect on Repap or to prevent, materially hinder or materially
delay consummation of the transactions contemplated by this Agreement. Neither
Repap nor any Repap subsidiary, nor any of their respective assets and
properties, is subject to any outstanding judgement, order, writ, injunction or
decree that has had or would reasonably be expected to have a Material Adverse
Effect on Repap or that would prevent, materially hinder or materially delay
consummation of the transactions contemplated by this Agreement. Except as has
been disclosed in writing by Repap to UPM in a form acceptable to UPM, to
Repap's knowledge, Repap and the Repap subsidiaries are not subject to any
warranty, negligence, performance or other claims or disputes or potential
claims or disputes in respect of products or services currently being delivered
or previously delivered, and to Repap's knowledge there are no events or
circumstances which would reasonably be expected to give rise to any such claims
or disputes or potential claims or disputes, in each case which has had or would
reasonably be expected to have a Material Adverse Effect on Repap.
Environmental. Except for any matters that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Material Adverse
Effect on Repap or except as has been disclosed in writing by Repap to UPM in a
form acceptable to UPM:
 i.   all operations of Repap and its subsidiaries have been conducted, and are
      now, in compliance with all Environmental Laws; and
 ii.  neither Repap nor any Repap subsidiary is subject to:
       A. any Environmental Law which requires or may require any material work,
          repairs, construction, change in business practices or operations, or
          expenditures; or
       B. any written demand or written notice with respect to a breach of or
          liability under any Environmental Laws applicable to Repap or any
          Repap subsidiary;

 iii. there are no claims, proceedings or actions by any Governmental Entity or
      other person or entity pending or, to the knowledge of Repap threatened,
      against Repap or any of its subsidiaries under any Environmental Law; and
 iv.  there are no facts, to the knowledge of Repap, relating to the business or
      operations of Repap or any of its subsidiaries, or to any real property at
      any time owned, leased or operated by Repap or any of its subsidiaries,
      that would give rise to any claim, proceeding or action, or to any
      liability, under any Environmental Law.

Tax Matters. Except as has been disclosed in writing by Repap to UPM in a form
acceptable to UPM:
 i.   Repap and each of the Repap Material Subsidiaries have filed, or caused to
      be filed, all material Tax Returns required to be filed by or with respect
      to them in the form and within the time prescribed under applicable Laws
      for so doing (all of which returns were correct and complete in all
      material respects), and have paid, or caused to be paid, all material
      amounts of Taxes shown to be due and payable thereon, and Repap's most
      recently published financial statements contain an adequate provision in
      accordance with Canadian generally accepted accounting principles for all
      material amounts of Taxes payable in respect of each period covered by
      such financial statements and all prior periods to the extent such Taxes
      have not been paid, whether or not due and whether or not shown as being
      due on any Tax Returns. Repap and each of its subsidiaries have made
      adequate provision in accordance with accounting principles generally
      accepted in the domicile of each such entity in their books and records
      for any material amounts of Taxes accruing in respect of any accounting
      period which has ended subsequent to the period covered by such financial
      statements. Repap has duly and timely withheld from any amount paid or
      credited by it to or for the account or benefit of any person, including
      any employees, officers or directors and any non-resident person, the
      amount of all Taxes and other deductions required by any Laws, rule or
      regulation to be withheld from any such amount and has duly and timely
      remitted the same to the appropriate Governmental Entity.
 ii.  Except as disclosed in writing by Repap to UPM in a manner acceptable to
      UPM, neither Repap nor any of its subsidiaries has received any written
      notification that any issues involving a material amount of Taxes have
      been raised (and are currently pending) by the Canada Customs and Revenue
      Agency, the United States Internal Revenue Service or any other taxing
      authority, including any sales tax authority, in connection with any of
      the Tax Returns filed or required to be filed, and no waivers of statutes
      of limitations, or objections to any assessments or reassessments, have
      been given or requested or made with respect to Repap or any Repap
      Material Subsidiary. Except as disclosed by Repap to UPM in a form
      acceptable to UPM, all liability of Repap and its subsidiaries for income
      taxes has been assessed for up to the fiscal years disclosed in writing by
      Repap to UPM in a manner acceptable to UPM. Neither Repap nor any Repap
      Material Subsidiary has received any written notice from any taxing
      authority to the effect that any Tax Return is being examined. To the best
      of the knowledge of Repap, there are no written proposals to assess
      additional Taxes involving a material amount of Taxes and none has been
      asserted in writing. No Tax liens have been filed for material amounts of
      Taxes other than for Taxes not yet due and payable. Neither Repap nor any
      of the Repap Material Subsidiaries is a party to any Tax sharing,
      allocation, indemnification or other similar agreement or arrangement of
      any nature with any other Person (other than Repap or any of its
      subsidiaries) pursuant to which Repap or any of the Repap Material
      Subsidiaries has or could have any liabilities in respect of a material
      amount of Taxes. Neither Repap nor any Repap Material Subsidiary has
      received a refund of any Taxes to which it was not entitled.
 iii. "Tax" and "Taxes" means, with respect to any entity, all income taxes
      (including any tax on or based upon net income, gross income, income as
      specially defined, earnings, profits or selected items of income, earnings
      or profits) and all capital taxes, gross receipts taxes, environmental
      taxes, sales taxes, use taxes, ad valorem taxes, value added taxes,
      transfer taxes, franchise taxes, licence taxes, withholding taxes or other
      withholding obligations, payroll taxes, employment taxes, Canada or Quebec
      Pension Plan premiums, excise, severance, social insurance or social
      security premiums, workers' compensation premiums, employment insurance or
      compensation premiums, stamp taxes, occupation taxes, premium taxes,
      property taxes, windfall profits taxes, alternative or add-on minimum
      taxes, goods and services tax, customs duties or other taxes of any kind
      whatsoever (whether payable directly or by withholding or not requiring
      the filing of a Tax Return), all estimated taxes and deficiency
      assessments, together with any interest and any penalties or additional
      amounts imposed by any taxing authority (domestic or foreign) on such
      entity or for which such entity is responsible, and any interest,
      penalties, additional taxes, additions to tax or other amounts imposed
      with respect to the foregoing.
 iv.  For purposes of this Section 3.1(k), the term "material amount of Taxes"
      shall mean an amount of Taxes that is material to Repap and its
      subsidiaries taken as a whole.

Pension and Employee Benefits.
 i.    Repap has made available to UPM a list of all current employee benefit,
       health, welfare, supplemental unemployment benefit, bonus, pension,
       profit sharing, deferred compensation, stock option, stock compensation,
       stock purchase, retirement, hospitalization insurance, medical, dental,
       legal, disability and similar plans or arrangements or practices, whether
       written or oral, which are maintained by Repap and each of its
       subsidiaries (collectively referred to as the "Repap Plans").
 ii.   To Repap's knowledge, no step has been taken, no event has occurred and
       no condition or circumstance exists that has resulted in or would
       reasonably be expected to result in any Repap Plan being ordered or
       required to be terminated or wound up in whole or in part or having its
       registration under applicable Laws refused or revoked, or being placed
       under the administration of any trustee or receiver or regulatory
       authority or being required to pay any material Taxes, penalties or
       levies under applicable Laws. To Repap's knowledge, there are no actions,
       suits, claims (other than routine claims for payment of benefits in the
       ordinary course), trials, demands, investigations, arbitrations or other
       proceedings which are pending or threatened in respect of any of the
       Repap Plans or their assets which individually or in the aggregate would
       have a Material Adverse Effect on Repap.
 iii.  Repap has made available to UPM true, correct and complete copies of all
       of the material Repap Plans requested by UPM (or, in the case of any
       material unwritten Repap Plan, a description thereof) together with
       funding agreements, actuarial reports, funding and financial information
       returns and statements with respect to each Repap Plan, and current plan
       summaries, booklets and personnel manuals. Repap has made available to
       UPM a true and complete copy of the most recent report filed with
       applicable Governmental Entities with respect to each Repap Plan in
       respect of which such a report was required.
 iv.   Other than as has been disclosed in writing by Repap to UPM in a form
       acceptable to UPM, all of the Repap Plans are in compliance in all
       material respects with all applicable Laws and their terms, and all of
       the Repap Plans are fully insured or fully funded.
 v.    Except as has been disclosed in writing by Repap to UPM in a form
       acceptable to UPM, the entry into or performance by Repap of this
       Agreement and the completion of the Amalgamation and the transactions
       contemplated thereby will not result in any payment (including severance,
       unemployment compensation, golden parachute, bonus or otherwise) becoming
       due to any director, officer or employee of Repap or any Repap Material
       Subsidiary, or increase any benefits otherwise payable under any Material
       Repap Plan or result in the acceleration of time of payment or vesting of
       any such benefits.
 vi.   Repap has disclosed in writing to UPM in a form acceptable to UPM an
       accurate and complete list of each employee benefit plan, within the
       meaning of Section 3(3) of the Employee Retirement Income Security Act of
       1974, as amended, and the rules and regulations thereunder ("ERISA") and
       each stock option, stock appreciation right, restricted stock, stock
       purchase, stock unit, performance share, incentive, bonus,
       profit-sharing, savings, deferred compensation, health, medical, dental,
       life insurance, disability, accident, supplemental unemployment or
       retirement, employment, severance or salary or benefits continuation or
       fringe benefit plan, program, arrangement or agreement, in each case,
       subject to ERISA or for the benefit of active, retired or former
       employees or directors residing within the United States of America (or
       with respect to which any such employee or director is a participant or
       party), that have been established or maintained by Repap or any
       subsidiary thereof (collectively, the "US Repap Plans").
 vii.  Except as has been disclosed in writing by Repap to UPM in a form
       acceptable to UPM: (A) each US Repap Plan is in substantial compliance
       with all applicable laws (including, without limitation, ERISA and the
       Code) and has been administered and operated in all material respects in
       accordance with its terms; (B) each US Repap Plan which is intended to be
       "qualified" within the meaning of Section 401(a) of the Code has received
       a favourable determination letter or opinion letter from the Internal
       Revenue Service and, to the knowledge of Repap, no event has occurred and
       no condition exists which would reasonably be expected to result in the
       revocation of any such determination; (C) no US Repap Plan is covered by
       Title IV of ERISA or subject to Section 412 of the Code or Section 302 of
       ERISA; (D) full payment has been timely made of all amounts which Repap
       and/or its subsidiaries are required under applicable law or under any US
       Repap Plan or related agreement to have paid as of the last day of the
       most recent fiscal year of each US Repap Plan ended prior to the date
       hereof, or such non-payment has been reflected in their financial
       statements, and, to the knowledge of Repap, no event has occurred or
       condition exists that would reasonably be expected to result in a
       material increase in the level of such amounts paid or accrued for the
       most recently ended fiscal year; (E) neither Repap nor any of its
       subsidiaries has incurred or expects to incur any material liability
       (including, without limitation, additional contributions, fines, taxes or
       penalties) as a result of a failure to administer or operate any US Repap
       Plan that is a "group health plan" (as such terms is defined in Section
       607(l) of ERISA or Section 5000(b)(l) of the Code) in compliance with the
       applicable requirements of Part 6 of Subtitle B of Title I of ERISA or
       Section 4980B of the Code ("COBRA"); (F) no US Repap Plan provides for
       post-employment or retiree health, life insurance or other welfare
       benefits (G) neither Repap nor any of its subsidiaries has engaged in any
       transaction, act or omission to act in connection with any US Repap Plan
       that would reasonably be expected to result in the imposition of a
       material penalty or fine pursuant to Section 502 of ERISA, or a tax
       pursuant to Section 4975 of the Code; (I) the execution of this Agreement
       and the consummation of the transactions contemplated hereby do not
       constitute a triggering event under any US Repap Plan, policy,
       arrangement or agreement, which (either alone or upon the occurrence of
       any additional or subsequent event) will or may result in any payment,
       "parachute payment" (as such term is defined in Section 280G of the
       Code), severance, bonus, retirement or job security or similar-type
       benefit, or increase any benefits or accelerate the payment or vesting of
       any benefits to any employee or former employee or director or Repap or
       any of its affiliates; (J) no US Repap Plan provides for the payment of
       severance, termination, change in control or similar-type payments or
       benefits; (K) no material liability, claim, action, litigation, audit,
       examination, investigation or administrative proceeding has been made,
       commenced or, to the best knowledge or Repap, threatened with respect to
       any US Repap Plan (other than routine claims for benefits payable in the
       ordinary course) which could result in a material liability of Repap or
       any affiliate thereof; and (L) except as required to maintain the
       tax-qualified status of any US Repap Plan intended to qualify under
       Section 401(a) of the Code, no condition or circumstance exists that
       would prevent the amendment or termination of any US Repap Plan.
 viii. Repap has delivered or caused to be delivered to UPM or its counsel true
       and complete copies of each US Repap Plan, together with all amendments
       thereto, and, to the extent applicable, (A) all current summary plan
       descriptions; (B) the annual report on Internal Revenue Service Form
       5500-series, including any attachments thereto, for each of the last
       three plan years; (C) the most recent actuarial valuation report; and (D)
       the most recent determination letter.

Reports. Except as has been disclosed in writing by Repap to UPM in a form
acceptable to UPM, Repap has filed with the OSC and the SEC and Repap New
Brunswick Inc. has filed with the SEC, true and complete copies of all forms,
reports, schedules, statements and other documents required to be filed by them
since January 1, 1998 (such forms, reports, schedules, statements and other
documents, including any financial statements or other documents, including any
schedules included therein, are collectively referred to as the "Repap
Documents"). The Repap Documents at the time filed (i) did not contain any
misrepresentation of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and
(ii) complied in all material respects with the requirements of applicable
securities Laws. Neither Repap nor Repap New Brunswick Inc. has filed any
confidential material change report with the OSC, the SEC or any other
securities authority or regulator or any stock exchange or other self-regulatory
authority which at the date hereof remains confidential. Compliance with Laws.
Except as has been disclosed in writing by Repap to UPM in a form acceptable to
UPM or Publicly Disclosed by Repap, Repap and the Repap Material Subsidiaries
have complied with and are not in violation of any applicable Laws, orders,
judgements and decrees other than non-compliance or violations which would not,
individually or in the aggregate, have or be reasonably expected to have a
Material Adverse Effect on Repap. Without limiting the generality of the
foregoing, all securities of Repap (including all options, rights or other
convertible or exchangeable securities) have been issued in compliance with all
applicable securities Laws and, subject to Regulatory Approvals, all securities
to be issued on or before the Effective Date upon exercise of any such options,
rights and other convertible or exchangeable securities will be issued in
compliance with all applicable securities Laws. Restrictions on Business
Activities. There is no agreement, judgement, injunction, order or decree
binding upon Repap or any subsidiary or affiliate that has or would reasonably
be expected to have the effect of prohibiting, materially restricting or
materially impairing any business practice of Repap or any subsidiary or
affiliate, any acquisition of property by Repap or any subsidiary or affiliate
or the conduct of business by Repap or any subsidiary or affiliate as currently
conducted (including following the Amalgamation) other than such agreements,
judgements, injunctions, orders or decrees which would not, individually or in
the aggregate, have or be reasonably expected to have a Material Adverse Effect
on Repap. Property. Except as has been disclosed in writing by Repap to UPM in a
form acceptable to UPM or Publicly Disclosed by Repap, Repap and each Repap
Material Subsidiary have good and sufficient title to the real property
interests, including fee simple estate of and in real property, leases,
easements, rights of way, permits or licences from land owners or authorities
permitting the use of land by Repap or such Repap Material Subsidiary, necessary
to permit the operation of their businesses as presently owned and conducted
except for such failure of title that would, individually or in the aggregate,
not have a Material Adverse Effect on Repap. Repap and its subsidiaries are not
a party to, or under any agreement to become a party to, any lease with respect
to real property which if terminated would reasonably be expected to have a
Material Adverse Effect on Repap. Licences, Etc. Except as has been disclosed in
writing by Repap to UPM in a form acceptable to UPM, Repap and each Repap
Material Subsidiary owns, possesses, or has obtained and is in compliance with,
all licences, permits, certificates, orders, grants and other authorizations of
or from any Governmental Entity necessary to conduct its businesses as now
conducted except for such failure that would not, individually or in the
aggregate, have or be reasonably expected to have a Material Adverse Effect on
Repap. Authorizations etc. Repap and each Repap Material Subsidiary owns,
possesses, or has obtained and is in compliance with any authorizations,
certificates, approvals or licences of or from any Person necessary to conduct
its business as now conducted except for such failures that would not,
individually or in the aggregate, have or be reasonably expected to have a
Material Adverse Effect on Repap. Registration Rights. Except as has been
disclosed in writing by Repap to UPM in a form acceptable to UPM, no holder of
securities issued by Repap has any right to compel Repap to register or
otherwise qualify such securities for public sale in Canada or the United States
or elsewhere. Intellectual Property. Repap has set forth in writing in a form
acceptable to UPM a complete and accurate list of all (i) registrations and
applications relating to Intellectual Property which is owned by Repap or its
subsidiaries; and (ii) Intellectual Property Rights and Technical Information
that is licensed by Repap which is material to Repap's business and any
applicable licensing agreements. Except as disclosed in writing by Repap to UPM
in a form acceptable to UPM:
 A. Repap, or one of its subsidiaries is the exclusive beneficial owner of all
    right, title and interest in and to the Intellectual Property Rights and
    Technical Information (with no breaks in the chain of title thereof) free
    and clear of any claim, security interest, lien, pledge, option, charge or
    encumbrance of any kind whatsoever. Neither Repap nor any of its
    subsidiaries has transferred nor will it transfer such rights, licenses or
    privileges, to any other Person;
 B. Repap and its subsidiaries have and shall maintain all right, title and
    interest in and to the Intellectual Property Rights and Technical
    Information, including the right to use all licensed Intellectual Property
    Rights and Technical Information, to the extent necessary to continue to
    conduct its business as it has been conducted to the date hereof;
 C. the Intellectual Property Rights are in full force and effect and have not
    been used or enforced or failed to be used or enforced in a manner that
    would result in their abandonment, cancellation or unenforceability;
 D. there are no claims of adverse ownership or invalidity or other opposition
    to or conflicts with any of the Intellectual Property Rights and Technical
    Information nor any claim against Repap or any of its affiliates relating to
    the Intellectual Property Rights and Technical Information;
 E. to Repap's knowledge, the use by it and its subsidiaries of the Intellectual
    Property Rights and Technical Information does not breach, violate, infringe
    or interfere with any rights of any Person; and
 F. there are no claims, oppositions, conflicts, suits, proceedings, demands,
    actions, investigations, breaches, violations, infringements and
    interferences of the Intellectual Property Rights and Technical Information,
    and to the best of Repap's knowledge, there are no facts upon which a
    challenge could be made;

except to the extent that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Repap; provided
that, notwithstanding the foregoing, Repap makes no representation or warranty
in this Section 3.1(t) with respect to the technology for making pulp known as
the ALCELL® technology.

Non-Arm's Length Transactions. Except as has been disclosed in writing by Repap
to UPM in a form acceptable to UPM, there are no material contracts,
commitments, agreements, arrangements or other transactions between Repap or any
of its subsidiaries, on the one hand, and any (i) officer or director of Repap
or any of its subsidiaries, (ii) any holder of record or beneficial owner of
five percent or more of the securities of Repap or of the Convertible Debenture,
or (iii) any affiliate or associate of any such officer, director or beneficial
owner, on the other hand. Insurance. Repap and its subsidiaries maintain
insurance coverage with reputable insurers in such amounts and covering such
risks, subject to customary deductions, retentions and exclusions, as are in
accordance with normal industry practice for companies engaged in businesses
similar to that of Repap and its subsidiaries. Customers and Suppliers. Since
January 1, 2000, there has been no termination or cancellation of, and no
material adverse modification or change in, the business relationship with any
customer or group of customers which individually or in the aggregate provided
more than 10% of the consolidated gross revenues of Repap and its subsidiaries
for the fiscal year ended on December 31, 1999. Foreign Private Issuer. Repap is
a "foreign private issuer" as such term is defined in Rule 3b-4(c) of the
Exchange Act. Broker's or Finder's Fee. Except for Donaldson, Lufkin & Jenrette
Securities Corporation (whose fees and expenses will be paid by Repap in
accordance with their agreement with such firm, a true and correct copy of which
has been previously delivered to UPM), no agent, broker, Person or firm acting
on behalf of Repap is, or will be, entitled to any fee, commission or broker's
or finder's fees from Repap, or from any Person controlling, controlled by, or
under common control with Repap, in connection with this Agreement or any of the
transactions contemplated hereby. Cumulative Breach. The breaches, if any, of
the representations made by Repap in this Agreement that would occur if all
references in such representations to phrases concerning materiality, including
references to the qualification "Material Adverse Effect" or "Material Adverse
Change", were deleted, in the aggregate do not have and would not reasonably be
expected to have a Material Adverse Effect on, or do not or would not reasonably
be expected to amount to a Material Adverse Change in respect of, Repap.

Section 3.2 Representations and Warranties of UPM

UPM represents and warrants to and in favour of Repap as follows and
acknowledges that Repap is relying upon such representations and warranties in
connection with the matters contemplated by this Agreement:

Organization. Each of UPM and Acquireco has been duly incorporated or formed
under applicable Laws, is validly subsisting and has full corporate or legal
power and authority to own its properties and conduct its businesses as
currently owned and conducted. Capitalization. The issued capital of Acquireco
consists of one common share. Authority and No Violation.
 i.   UPM has the requisite corporate power and authority to enter into this
      Agreement and to perform its obligations hereunder and thereunder. The
      execution and delivery of this Agreement by UPM and the performance by UPM
      of the transactions contemplated by this Agreement have been duly
      authorized by its Board of Directors and no other proceedings on its part
      are necessary to authorize this Agreement or the transactions contemplated
      hereby or thereby.
 ii.  This Agreement has been duly executed and delivered by UPM and constitutes
      its legal, valid and binding obligation, enforceable against it in
      accordance with its terms, subject to bankruptcy, insolvency and other
      applicable Laws affecting creditors' rights generally, and to general
      principles of equity. The Amalgamation Agreement will be duly executed and
      delivered by Acquireco and, when so executed and delivered, will
      constitute its legal, valid and binding obligation, enforceable against it
      in accordance with its terms, subject to bankruptcy, insolvency and other
      applicable Laws affecting creditors' rights generally, and to general
      principles of equity.
 iii. The approval of this Agreement and the Option Agreement, the execution and
      delivery by UPM of this Agreement and the Option Agreement and by
      Acquireco of the Amalgamation Agreement and the performance by each of
      them of their respective obligations hereunder and thereunder and the
      completion of the Amalgamation and the transactions contemplated thereby,
      will not result (with or without notice or the passage of time) in a
      violation or breach of, require any consent to be obtained under or give
      rise to any termination, purchase or sale rights or payment obligation
      under any provision of:

 A. its certificate of incorporation, articles, by-laws or other charter
    documents; or;
 B. any Laws, judgement or decree (subject to obtaining the Regulatory Approvals
    relating to UPM and Repap), except to the extent that the violation or
    breach of, or failure to obtain any consent under, any Laws, judgement or
    decree would not, individually or in the aggregate, prevent, materially
    hinder or materially delay the completion of the transactions contemplated
    hereby.

 i. No consent, approval, order or authorization of, or declaration or filing
    with, any Governmental Entity is required to be obtained by UPM in
    connection with the execution and delivery of this Agreement or the Option
    Agreement or the consummation by UPM of the transactions contemplated hereby
    other than (A) the Regulatory Approvals relating to UPM, and (B) any other
    consents, approvals, orders, authorizations, declarations or filings of or
    with a Governmental Entity which have been set forth in writing by UPM to
    Repap in a form acceptable to Repap or which, if not obtained, would not,
    individually or in the aggregate have a Material Adverse Effect on UPM.

Necessary Funds.
UPM has or has access to the funds necessary to redeem the Amalco Special Shares
and the Repap Preferred Shares after they have become Amalco Preferred Shares as
contemplated in this Agreement.

Section 3.3 Survival

The representations and warranties of Repap and UPM contained herein shall
survive the execution and delivery of this Agreement and shall terminate on the
earlier of the termination of this Agreement in accordance with its terms and
the Effective Date. Any investigation by a party hereto or its advisors shall
not mitigate, diminish or affect the representations and warranties of another
party to this Agreement.

ARTICLE 4
COVENANTS

Section 4.1 Retention of Goodwill

Until the Effective Date, Repap will continue to carry on the business of Repap
and its subsidiaries in a manner consistent with prior practice, working to
preserve the attendant goodwill of such entities and to contribute to retention
of that goodwill to and after the Effective Date, but subject to the following
provisions of this Article 4. The provisions of Section 4.2 are intended to be
in furtherance of this general commitment.

Section 4.2 Covenants of Repap



Repap covenants and agrees that, until the Effective Date or the earlier
termination of this Agreement in accordance with Article 6, except (i) with the
consent of UPM to any deviation therefrom; (ii) as has been disclosed in writing
by Repap to UPM in a form acceptable to UPM prior to the date hereof; or (iii)
with respect to any matter expressly contemplated by this Agreement, including
the transactions involving the businesses of Repap contemplated hereby, Repap
will, and will cause the Repap Material Subsidiaries to:
 i.    carry on its business in, and only in, the ordinary and regular course in
       substantially the same manner as heretofore conducted and, to the extent
       consistent with such business, use all reasonable efforts to preserve
       intact its present business organization and keep available the services
       of its present officers and employees and others having business dealings
       with it;
 ii.   not split, consolidate or reclassify any of the outstanding shares of
       Repap nor declare, set aside or pay any dividends on or make any other
       distributions on or in respect of the outstanding shares of Repap;
 iii.  not amend the articles or by-laws of Repap or materially amend the
       articles or by-laws of any subsidiary;
 iv.   not sell, pledge, encumber, allot, reserve, set aside or issue, authorize
       or propose the sale, pledge, encumbrance, allotment, reservation, setting
       aside or issuance of, or purchase or redeem or propose the purchase or
       redemption of, any shares in its capital stock or of any Repap Material
       Subsidiary or any class of securities convertible or exchangeable into,
       or rights, warrants or options to acquire, any such shares or other
       convertible or exchangeable securities, except for (A) transactions
       between two or more wholly-owned Repap subsidiaries or between a
       wholly-owned subsidiary of Repap and Repap, and (B) the issuance of Repap
       Common Shares pursuant to fully vested and duly exercised Repap Options
       granted prior to the date hereof;
 v.    except to vest any currently issued and unvested options under the Repap
       Stock Option Plans (unless specifically agreed to the contrary), not
       amend, vary or modify the Repap Stock Option Plans, or other benefits
       granted thereunder;
 vi.   not reorganize, amalgamate or merge Repap or any of the Repap Material
       Subsidiaries with any other Person, nor acquire or agree to acquire by
       amalgamating, merging or consolidating with, purchasing substantially all
       of the assets or shares of or otherwise, any business of any corporation,
       partnership, association or other business organization or division
       thereof, which acquisition would be material to its business or financial
       condition on a consolidated basis;
 vii.  except with respect to the sale of inventory of Repap or any subsidiary
       in the ordinary and regular course of business consistent with past
       practice, not sell, lease, encumber or otherwise dispose of any material
       assets (other than relating to transactions between two or more
       wholly-owned Repap subsidiaries or between a wholly-owned subsidiary of
       Repap and Repap);
 viii. use its reasonable efforts to comply promptly with all requirements which
       applicable Laws may impose on Repap or its subsidiaries with respect to
       the transactions contemplated hereby;
 ix.   not:
        A. other than pursuant to existing employment, pension, supplemental
           pension, termination, compensation arrangements or policies, enter
           into or modify any employment, severance, change of control, "golden
           parachute" or similar agreements, policies or arrangements with, or
           grant any bonuses, salary increases, pension or supplemental pension
           benefits, profit sharing, retirement allowances, deferred
           compensation, incentive compensation, severance or termination pay to
           or any other form of compensation or with respect to any increase of
           benefits payable to, or make any loan to, any officers or directors
           of Repap or any Repap subsidiary; or
        B. other than in the usual, ordinary and regular course of business and
           consistent with past practice or pursuant to existing employment,
           pension, supplemental pension, termination, compensation arrangements
           or policies, in the case of employees who are not officers or
           directors of Repap or any Repap subsidiary, take any action with
           respect to the entering into or modification of any material
           employment, severance, collective bargaining or similar agreements,
           policies or arrangements or grant any material bonuses, salary
           increases, pension or supplemental pension benefits, profit sharing,
           retirement allowances, deferred compensation, incentive compensation,
           severance or termination pay or any other form of compensation or
           with respect to any material increase of benefits payable, or make
           any material loans to employees;

 x.    not settle or compromise any claim brought by any present, former or
       purported holder of any of its securities in connection with the
       transactions contemplated by this Agreement or the prior to the Effective
       Date;
 xi.   not guarantee the payment of material indebtedness or incur material
       indebtedness for money borrowed or issue or sell any debt securities
       except in the ordinary and regular course of business consistent with
       past practice, other than as has been disclosed in writing by Repap to
       UPM in a form acceptable to UPM;
 xii.  not, except in the usual, ordinary and regular course of business and
       consistent with past practice: (A) satisfy or settle any claims or
       liabilities prior to the same being due, except such as have been
       reserved against in the financial statements of Repap and its
       subsidiaries or as has been disclosed in writing to UPM by Repap in a
       form acceptable to UPM, which are, individually or in the aggregate,
       material; (B) grant any waiver, exercise any option or relinquish any
       contractual rights which are, individually or in the aggregate, material;
       or (C) enter into any interest rate, currency or commodity swaps, hedges
       or other similar financial instruments;
 xiii. use its reasonable commercial efforts to cause its current insurance (or
       re-insurance) policies not to be cancelled or terminated or any of the
       coverage thereunder to lapse, unless simultaneously with such
       termination, cancellation or lapse, replacement policies underwritten by
       insurance and re-insurance companies of nationally recognized standing
       providing coverage, subject to customary deductions, retentions and
       exclusions, equal to or greater than the coverage under the cancelled,
       terminated or lapsed policies for substantially similar premiums are in
       full force and effect;
 xiv.  incur or commit to capital expenditures prior to the Effective Date only
       in the ordinary course consistent with past practice and Repap's approved
       capital expenditure budget for 2000;
 xv.   continue to defend the Berg Litigation and not enter into any settlement
       in respect of the Berg Litigation without the prior written consent of
       UPM;
 xvi.  not make any changes to existing accounting practices relating to Repap
       or any Repap subsidiary, except as required by Canadian or U.S. Law or
       required by Canadian generally accepted accounting principles, or make
       any material tax election inconsistent with past practice; and
 xvii. promptly advise UPM orally and, if then requested, in writing:
        A. of any event known to it occurring subsequent to the date of this
           Agreement that would render any representation or warranty of Repap
           contained in this Agreement (except any such representation or
           warranty which speaks solely as of a date prior to the occurrence of
           such event), if made on or as of the date of such event or the
           Effective Date, untrue or inaccurate in any material respect;
        B. of any Material Adverse Change known to it in respect of Repap; and
        C. of any material breach by Repap known to it of any covenant or
           agreement contained in this Agreement;

Repap shall and shall cause its subsidiaries to perform all obligations required
or desirable to be performed by Repap or any of its subsidiaries under this
Agreement, co-operate with UPM in connection therewith, and do all such other
acts and things as may be necessary or desirable in order to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated by
this Agreement and, without limiting the generality of the foregoing, Repap
shall and where appropriate shall cause its subsidiaries to:
 i.   use all reasonable efforts to obtain the requisite approvals of the Repap
      Shareholders to the Amalgamation;
 ii.  apply for and use all reasonable efforts to obtain all Regulatory
      Approvals relating to Repap or any of its subsidiaries, including, without
      limitation, any approvals with respect to timber licences held by Repap or
      any of its subsidiaries required as a result of the Amalgamation and, in
      doing so, to keep UPM informed as to the status of the proceedings related
      to obtaining the Regulatory Approvals, including, but not limited to,
      providing UPM with copies of all related applications and notifications,
      in draft form, in order for UPM to provide its reasonable comments and
      providing UPM with copies of all material correspondence;
 iii. defend all lawsuits or other legal, regulatory or other proceedings to
      which it is a party challenging or affecting this Agreement or the
      consummation of the transactions contemplated hereby and not enter into
      any settlement of any lawsuits or such other proceedings without the prior
      written consent of UPM;
 iv.  use its reasonable efforts to have lifted or rescinded any injunction or
      restraining order relating to Repap or other order which may adversely
      affect the ability of the parties to consummate the transactions
      contemplated hereby;
 v.   use its reasonable efforts to effect all necessary registrations, filings
      and submissions of information required by Governmental Entities from
      Repap or any of its subsidiaries relating to the Amalgamation;
 vi.  use its reasonable efforts to obtain all necessary waivers, consents and
      approvals required to be obtained by Repap or a subsidiary in connection
      with the Amalgamation from other parties to any material loan agreements,
      leases or other material contracts; and

use its reasonable efforts to comply promptly with all requirements which
applicable Laws may impose on Repap or its subsidiaries with respect to the
transactions contemplated hereby.

Section 4.3 Covenants of UPM

UPM hereby covenants and agrees to and, if applicable, will cause Acquireco to,
perform all obligations required or desirable to be performed by it under this
Agreement, to co-operate with Repap in connection therewith, and to do all such
other acts and things as may be necessary or desirable in order to consummate
and make effective, as soon as reasonably practicable, the transactions
contemplated by this Agreement and, without limiting the generality of the
foregoing, to:

apply for and use all reasonable efforts to obtain all Regulatory Approvals
relating to UPM and, in doing so, to keep Repap informed as to the status of the
proceedings related to obtaining the Regulatory Approvals, including, but not
limited to, providing Repap with copies of all related applications and
notifications, in draft form, in order for Repap to provide its reasonable
comments and providing Repap with copies of all material correspondence; effect
all necessary registrations, filings and submissions of information required by
Governmental Entities from UPM or its subsidiaries relating to the Amalgamation;
defend all lawsuits or other legal, regulatory or other proceedings to which it
is a party challenging or affecting this Agreement or the consummation of the
transactions contemplated hereby; use commercially reasonable efforts to have
lifted or rescinded any injunction or restraining order or other order relating
to UPM which may adversely affect the ability of the parties to consummate the
transactions contemplated hereby; effect all necessary registrations, filings
and submissions of information required by Governmental Entities from UPM or its
subsidiaries relating to the Amalgamation; promptly advise Repap orally and, if
then requested, in writing:
 i.  of any event known to it occurring subsequent to the date of this Agreement
     that would render any representation or warranty of UPM contained in this
     Agreement (except any such representation or warranty which speaks solely
     as of a date prior to the occurrence of such event), if made on or as of
     the date of such event or the Effective Date, untrue or inaccurate in any
     material respect; and
 ii. of any material breach by UPM known to it of any covenant or agreement
     contained in this Agreement;

UPM acknowledges the employment contracts (as amended) disclosed in writing by
Repap to UPM in a manner acceptable to UPM, and agrees to cause Repap to comply
with such contracts, as may be amended from time to time with UPM's consent; and
cause Amalco to redeem the Amalco Special Shares and the Repap Preferred Shares
on the Effective Date following the completion of the Amalgamation.

Section 4.4 Treatment of Repap Stock Options

UPM understands that Repap will provide interim financial assistance to holders
of Repap Options in connection with the exercise of such Repap Options. Such
financial assistance shall consist of interest free loans in an amount necessary
to enable such holders of Repap Options to exercise such options. Each loan
shall be secured by an assignment of the proceeds and direction of payment
thereof to Repap of any disposition of the shares under option up to the amount
of the loans. Furthermore, Repap shall provide lists to UPM of optionholders who
will receive financial assistance, the number of options held by those holders
and the exercise price(s) of their options.

Section 4.5 Covenants Regarding Non-Solicitation



Subject to Section 4.6, Repap shall not, directly or indirectly, through any
officer, director, employee, representative (including for greater certainty any
investment banker, lawyer or accountant) or agent of Repap or any of its
subsidiaries, (i) solicit, initiate, knowingly encourage or otherwise facilitate
(including by way of furnishing information or entering into any form of
agreement, arrangement or understanding) the initiation of any inquiries or
proposals regarding an Acquisition Proposal, (ii) initiate or participate in any
discussions or negotiations regarding any Acquisition Proposal, (iii) approve or
recommend, or propose to recommend, any Acquisition Proposal or (iv) accept or
enter into any agreement, arrangement or understanding related to any
Acquisition Proposal. Notwithstanding the preceding part of this Section 4.5(1)
and any other provision of this Agreement, nothing shall prevent the Board of
Directors of Repap from complying with Repap's disclosure obligations under
applicable Laws with regard to an Acquisition Proposal or from considering,
participating in any discussions or negotiations, or entering into a
confidentiality agreement and providing information pursuant to Section 4.5(3)
(but, subject to Section 4.6, shall not approve, recommend, accept or enter into
any agreement, arrangement or understanding), regarding an unsolicited bona fide
written Acquisition Proposal (a) in respect of which any required financing has
been demonstrated to the satisfaction of the Board of Directors of Repap, acting
in good faith, to be reasonably likely to be obtained or available, (b) that did
not otherwise result from a breach of this Section 4.5 and (c) which the Board
of Directors of Repap has determined in good faith, after consultation with
financial advisors and outside counsel, is a Superior Proposal and that it is
required to take such actions in order to comply with its fiduciary duties under
applicable Laws. Repap shall, and shall cause its subsidiaries and the officers,
directors, employees, representatives and agents of itself and its subsidiaries
to, cease immediately all current discussions and negotiations regarding any
proposal that constitutes, or may reasonably be expected to lead to, an
Acquisition Proposal, and request the return or destruction of all confidential
information provided in connection therewith. Repap shall forthwith notify UPM,
at first orally and then in writing, of any Acquisition Proposal and any inquiry
that could lead to an Acquisition Proposal, or any amendments to the foregoing,
or any request for non-public information (including requests for shareholder or
noteholder lists) relating to Repap or any Repap Material Subsidiary in
connection with an Acquisition Proposal or for access to the properties, books
or records of Repap or any Repap Material Subsidiary by any Person. Such notice
shall include a description of the material terms and conditions of any
proposal, the identity of the Person making such proposal, inquiry or contact
and provide such other details of the proposal, inquiry or contact as UPM may
reasonably request. Repap shall keep UPM informed of the status including any
change to the material terms of any such Acquisition Proposal or inquiry. If
Repap receives a request for material non-public information from a Person who
has made an unsolicited bona fide written Acquisition Proposal and Repap is
permitted, subject to and as contemplated under the second sentence of Section
4.5(1), to negotiate the terms of such Acquisition Proposal, then, and only in
such case, the Board of Directors of Repap may, subject to the execution by such
Person of a confidentiality agreement containing employee non-solicitation
provisions, provide such Person with access to information regarding Repap;
provided, however, that Repap sends a copy of any such confidentiality agreement
to UPM promptly upon its execution and UPM is provided with a list of or copies
of the information provided to such Person and promptly provided with access to
similar information to which such Person was provided. Repap shall ensure that
its officers, directors and employees and its subsidiaries and their officers,
directors and employees and any financial advisors or other advisors or
representatives retained by it or its subsidiaries are aware of the provisions
of this Section 4.5, and Repap shall be responsible for any breach of this
Section 4.5 by its and its subsidiaries' officers, directors, employees,
representatives or agents.

Section 4.6 Notice by Repap of Superior Proposal Determination



Notwithstanding Sections 4.5(1), (2) and (3), but subject to UPM's rights under
Sections 6.3(3)(c) and 6.4, Repap may accept, approve, recommend or enter into
any agreement, understanding or arrangement in respect of an unsolicited
Superior Proposal if, and only if: (i) it has provided UPM with a copy of the
Superior Proposal document; and (ii) five calendar days (the "Match Period")
shall have elapsed from the later of the date UPM received written notice
advising UPM that Repap's Board of Directors has resolved, subject only to
compliance with this Section 4.6, to accept, approve, recommend or enter into an
agreement, understanding or arrangement in respect of such Superior Proposal and
the date UPM received a copy of such Superior Proposal. In the event that Repap
provides UPM with the notice contemplated in this Section on a date that is less
than seven calendar days prior to the Repap Meeting, Repap shall adjourn the
Repap Meeting to a date that is not less than seven calendar days and not more
than 10 calendar days after the date of such notice. Any information provided by
Repap to UPM pursuant to this Section 4.6 or pursuant to Section 4.5 shall
constitute "Information" under Section 4.7(2). During the Match Period, Repap
agrees that UPM shall have the right, but not the obligation, to offer to amend
the terms of this Agreement. The Board of Directors of Repap will review any
offer by UPM to amend the terms of this Agreement in good faith in order to
determine, in its discretion in the exercise of its fiduciary duties, whether
UPM's offer upon acceptance by Repap would result in such Superior Proposal
ceasing to be a Superior Proposal. If the Board of Directors of Repap so
determines, it will enter into an amended agreement with UPM reflecting UPM's
amended proposal. If the Board of Directors of Repap continues to believe, in
good faith, after consultation with its financial advisors and outside counsel,
that such Superior Proposal remains a Superior Proposal and therefore rejects
UPM's amended proposal, Repap may approve, recommend, accept or enter into an
agreement, understanding or arrangement with respect to the Superior Proposal,
provided that such acceptance or agreement does not obligate Repap or any other
Person to seek to interfere with the timing or the holding of the Repap Meeting
to consider whether to approve the Amalgamation or to provide for any "break",
"hello" or other fees or options or rights to acquire assets or securities or
any other obligations of Repap or any subsidiary that would be payable or apply
if the Amalgamation occurs. In addition, in such circumstances, Repap may
proceed with such approvals, consents, filings of or required by Governmental
Entities and such other Persons as Repap shall consider appropriate in order to
consummate such Superior Proposal, provided that such activity does not
interfere with the timing or the holding of the Repap Meeting to consider
whether to approve the Amalgamation. If as a result of the application of this
Section there is another Acquisition Proposal to be considered at the Repap
Meeting, Repap will act fairly in connection with the order of presentation,
signage, proxy forms and other matters related thereto. Subject to Section
4.6(l), nothing contained in this Section 4.6 shall limit in any way the
obligation of Repap to convene and hold the Repap Meeting in accordance with
Section 2.1 of this Agreement. Repap acknowledges and agrees that each
successive material amendment to any Acquisition Proposal shall constitute a new
Acquisition Proposal for purposes of the requirement under clause (ii) of
Section 4.6(1) to initiate an additional Match Period.

Section 4.7 Access to Information



Subject to Section 4.7(2) and applicable Laws, upon reasonable notice, Repap
shall (and shall cause each of its subsidiaries to) afford UPM's officers,
employees, counsel, accountants and other authorized representatives and
advisors (" Representatives") access, during normal business hours from the date
hereof and until the earlier of the Effective Date or the termination of this
Agreement, to its and its subsidiaries' properties, books, contracts and records
as well as to its management personnel, and, during such period, Repap shall
(and shall cause each of its subsidiaries to) furnish promptly to UPM all
information concerning Repap's and its subsidiaries' businesses, properties and
personnel as UPM may reasonably request; provided, however, that neither Repap
nor any of its subsidiaries shall be required to disclose trade secrets, breach
confidentiality obligations or waive solicitor-client privilege. UPM
acknowledges that certain information provided to it under Section 4.7(1) above
will be non-public and/or proprietary in nature (the "Information") and will be
subject to the terms for confidentiality set forth in Schedule D hereto. For
greater certainty, the provisions of Schedule D shall survive the termination of
this Agreement for the periods set forth in Schedule D, provided that Schedule D
and Section 4.7(1) shall terminate at the Effective Date notwithstanding
anything to the contrary contained therein.

Section 4.8 Closing Matters

Each of UPM and Repap shall deliver, at the closing of the transactions
contemplated hereby, such customary certificates, resolutions and other closing
documents as may be required by the other party hereto, acting reasonably.

Section 4.9 Indemnification



UPM agrees that all rights to indemnification or exculpation now existing in
favour of the current and former directors or officers of Repap or any
subsidiary as provided in its articles or by-laws or by contract or otherwise
shall survive the Amalgamation and shall continue in full force and effect for a
period of not less than six years from the Effective Date. UPM hereby
irrevocably and unconditionally guarantees the obligations of Repap in favour of
such directors or officers, whether or not they remain in office, and Repap
shall hold the benefit of such obligations in favour of such persons. There
shall be maintained in effect, for not less than six years from the Effective
Date, coverage substantially equivalent to that in effect under the current
policies of the directors' and officers' liability insurance maintained by Repap
or any of its subsidiaries, as the case may be, which is no less advantageous,
and with no gaps or lapses in coverages with respect to matters occurring prior
to the Effective Date. Alternatively, at UPM's option, it may cause Repap to
purchase "run-off" directors' and officers' liability insurance providing
coverage as favourable to such directors and officers as that in effect under
such current policies to cover prior events during such six year period or the
balance thereof.

ARTICLE 5
CONDITIONS

Section 5.1 Mutual Conditions Precedent

The respective obligations of the parties hereto to complete the transactions
contemplated by this Agreement shall be subject to the satisfaction, on or
before the Effective Date, of the following conditions precedent, each of which
may only be waived by the mutual consent of UPM and Repap:

 a. the Amalgamation shall have been approved at the Repap Meeting by not less
    than two-thirds of the votes cast by the Repap Shareholders voting together
    and by not less than two-thirds of the votes cast by the holders of Repap
    Common Shares;
 b. there shall not be in force any final and non-appealable injunction, order
    or decree restraining or enjoining the consummation of the transactions
    contemplated by this Agreement and there shall be no proceeding, of a
    judicial or administrative nature or otherwise, brought by a Governmental
    Entity in progress or threatened that relates to or results from the
    transactions contemplated by this Agreement that would, if successful,
    result in an order or ruling that would preclude completion of the
    transactions contemplated by this Agreement in accordance with the terms
    hereof;
 c. this Agreement shall not have been terminated pursuant to Article 6;
 d. other than the Regulatory Approvals, all consents, waivers, permits, orders
    and approvals of any Governmental Entity, and the expiry of any waiting
    periods, in connection with, or required to permit, the consummation of the
    Amalgamation, the failure of which to obtain or the non-expiry of which
    would constitute a violation of applicable Laws, or would have a Material
    Adverse Effect on UPM or Repap, as the case may be, shall have been obtained
    or received on terms that will not have a Material Adverse Effect on UPM
    and/or Repap; there shall not be pending or threatened any suit, action or
    proceeding by any Governmental Entity: (i) seeking to prohibit or restrict
    the acquisition by UPM or any of its subsidiaries of any Repap Common Shares
    or Repap Options, seeking to restrain or prohibit the consummation of the
    Amalgamation or seeking to obtain from Repap or UPM any damages directly or
    indirectly in connection with the Amalgamation, (ii) seeking to prohibit or
    materially limit the ownership or operation by UPM or any of its
    subsidiaries of any material portion of the business or assets of Repap or
    any of its subsidiaries or to compel UPM or any of its subsidiaries to
    dispose of or hold separate any portion of the business or assets of Repap
    or any of its subsidiaries, (iii) seeking to impose limitations on the
    ability of UPM or any of its subsidiaries to acquire or hold, or exercise
    full rights of ownership of, any Repap Common Shares, including the right to
    vote the Repap Common Shares purchased by them on all matters properly
    presented to the shareholders of Repap, (iv) seeking to prohibit UPM or any
    of its subsidiaries from effectively controlling in any material respect the
    business or operations of Repap or any of its subsidiaries or (v) which
    otherwise is reasonably likely to have a Material Adverse Effect on Repap or
    UPM; and
 e. the Regulatory Approvals shall have been obtained or satisfied on terms and
    conditions satisfactory to UPM, acting reasonably.

Section 5.2 Additional Conditions Precedent to the Obligations of UPM



The obligations of UPM to complete the transactions contemplated by this
Agreement shall also be subject to the fulfilment of each of the following
conditions precedent (each of which is for UPM's exclusive benefit and may be
waived by UPM):
 a. all covenants of Repap under this Agreement to be performed on or before the
    Effective Date shall have been duly performed by Repap in all material
    respects;
 b. the representations and warranties of Repap under this Agreement shall have
    been true and correct in all material respects on the date hereof;
 c. the representations and warranties of Repap under this Agreement shall be
    true and correct in all material respects as of the Effective Date as if
    made on and as of such date (except to the extent such representations and
    warranties speak solely as of an earlier date, in which event such
    representations and warranties shall be true and correct to such extent as
    of such earlier date, or except as affected by transactions contemplated or
    permitted by this Agreement), and UPM shall have received a certificate of
    Repap addressed to UPM and dated the Effective Date, signed on behalf of
    Repap by two senior executive officers of Repap (on Repap's behalf and
    without personal liability), confirming the same as at the Effective Date;
 d. the Board of Directors of Repap shall have adopted all necessary
    resolutions, and all other necessary corporate action shall have been taken
    by Repap and the subsidiaries to permit the consummation of the
    Amalgamation;
 e. between the date hereof and the Effective Date, there shall not have
    occurred a Material Adverse Change to Repap;
 f. the holders of Repap Common Shares representing in excess of 15% of the
    outstanding Repap Common Shares shall not have exercised Dissent Rights or
    similar rights in connection with the Amalgamation; and
 g. all outstanding options or other rights or entitlements of any type
    whatsoever to purchase or otherwise acquire authorized and unissued Repap
    Common Shares, other than pursuant to the Convertible Debenture, shall have
    been exercised in full or irrevocably released, surrendered and waived by
    the holders thereof.

(2) UPM may not rely on the failure to satisfy any of the above conditions
precedent if the condition precedent would have been satisfied but for a
material default by UPM in complying with its obligations hereunder.

Section 5.3 Additional Conditions Precedent to the Obligations of Repap



The obligations of Repap to complete the transactions contemplated by this
Agreement shall also be subject to the following conditions precedent (each of
which is for the exclusive benefit of Repap and may be waived by Repap):
 a. all covenants of UPM under this Agreement to be performed on or before the
    Effective Date shall have been duly performed by UPM in all material
    respects;
 b. all representations and warranties of UPM under this Agreement shall have
    been true and correct in all material respects on the date hereof;
 c. the representations and warranties of UPM under this Agreement shall be true
    and correct in all material respects as of the Effective Date as if made on
    and as of such date (except to the extent such representations and
    warranties speak solely as of an earlier date, in which event such
    representations and warranties shall be true and correct to such extent as
    of such earlier date, or except as affected by transactions contemplated or
    permitted by this Agreement), and Repap shall have received a certificate of
    UPM addressed to Repap and dated the Effective Date, signed on behalf of UPM
    by two senior executive officers of UPM (on UPM's behalf and without
    personal liability), confirming the same as at the Effective Date; and
 d. the Board of Directors of UPM shall have adopted all necessary resolutions,
    and all other necessary corporate action shall have been taken by Acquireco
    to permit the consummation of the Amalgamation.

 1. Repap may not rely on the failure to satisfy any of the above conditions
    precedent if the condition precedent would have been satisfied but for a
    material default by Repap in complying with its obligations hereunder.

Section 5.4 Notice and Cure Provisions



UPM and Repap will give prompt notice to the other of the occurrence, or failure
to occur, at any time from the date hereof until the Effective Date, of any
event or state of facts which occurrence or failure would, or would be likely
to:
 a. cause any of its representations or warranties contained herein to be untrue
    or inaccurate on the date hereof or on the Effective Date; or
 b. result in the failure in any material respect to comply with or satisfy any
    covenant, condition or agreement to be complied with or satisfied by it
    hereunder prior to the Effective Date.

 1. Neither UPM nor Repap may seek to rely upon any conditions precedent
    contained in Sections 5.1, 5.2 or 5.3, or exercise any termination right
    arising therefrom, unless forthwith and in any event prior to the filing of
    the Articles of Amalgamation for acceptance by the Director, UPM or Repap,
    as the case may be, has delivered a written notice to the other specifying
    in reasonable detail all breaches of covenants, representations and
    warranties or other matters which UPM or Repap, as the case may be, are
    asserting as the basis for the non-fulfilment of the applicable condition
    precedent or the exercise of the termination right, as the case may be. If
    any such notice is delivered, provided that Repap or UPM, as the case may
    be, is proceeding diligently to cure such matter, if such matter is
    susceptible to being cured (for greater certainty, except by way of
    disclosure in the case of representations and warranties), the other may not
    terminate this Agreement as a result thereof until the later of the 30 days
    prior to the Outside Date and the expiration of a period of 30 days
    following such notice. If such notice has been delivered prior to the date
    of the Repap Meeting, such meetings shall, unless the parties agree
    otherwise, be postponed or adjourned until the expiry of such period. If
    such notice has been delivered prior to the filing of the Articles of
    Amalgamation with the Director, such filing shall be postponed until two
    Business Days after the expiry of such period. For greater certainty, in the
    event that such matter is cured within the time period referred to herein
    without a Material Adverse Effect on the curing party, this Agreement may
    not be terminated solely as a result of the cured breach.

Section 5.5 Satisfaction of Conditions.

The conditions precedent set out in Sections 5.1, 5.2 and 5.3 shall be
conclusively deemed to have been satisfied, waived or released when, with the
agreement of UPM and Repap, a Certificate of Amalgamation in respect of the
Amalgamation is issued by the Director.

ARTICLE 6
AMENDMENT AND TERMINATION

Section 6.1 Amendment

This Agreement and the Amalgamation Agreement may, at any time and from time to
time before or after the holding of the Repap Meeting but not later than the
Effective Date, be amended by mutual written agreement of the parties hereto,
and any such amendment may, subject to applicable Laws, without limitation:

 a. change the time for performance of any of the obligations or acts of the
    parties;
 b. waive any inaccuracies or modify any representation or warranty contained
    herein or in any document delivered pursuant hereto;
 c. waive compliance with or modify any of the covenants herein contained and
    waive or modify performance of any of the obligations of the parties; and/or
 d. waive compliance with or modify any conditions precedent herein contained.

Section 6.2 [Intentionally Deleted]

Section 6.3 Termination



If any condition contained in Sections 5.1 or 5.2 is not satisfied at or before
the Effective Date, then UPM may, subject to Section 5.4 and to Section 5.2(2)
in the case of Section 5.2, by notice to Repap terminate this Agreement and the
obligations of the parties hereunder (except as otherwise herein provided,
including under Section 6.4), but without detracting from the rights of UPM
arising from any breach by Repap but for which the condition would have been
satisfied. If any condition contained in Sections 5.1 or 5.3 is not satisfied at
or before the Effective Date, then Repap may, subject to Section 5.4 and to
Section 5.3(2) in the case of Section 5.3, by notice to UPM terminate this
Agreement and the obligations of the parties hereunder (except as otherwise
herein provided, including under Section 6.4), but without detracting from the
rights of Repap arising from any breach by UPM but for which the condition would
have been satisfied. This Agreement may:
 a. be terminated by the mutual agreement of Repap and UPM (for greater
    certainty, without further action on the part of the Repap Shareholders if
    terminated after the holding of the Repap Meeting);
 b. be terminated by either Repap or UPM if there shall be passed any Law that
    makes consummation of the transactions contemplated by this Agreement
    illegal or otherwise prohibited;
 c. be terminated by UPM if (i) the Board of Directors of Repap shall have
    failed to recommend or shall have withdrawn, modified or changed in a manner
    adverse to UPM its approval or recommendation of this Agreement, the
    Amalgamation or the Amalgamation Resolution (unless the Repap Shareholders
    shall have approved the Amalgamation Resolution prior to such termination,
    or (ii) the Board of Directors of Repap shall have approved or recommended
    any Acquisition Proposal; or
 d. be terminated by either UPM or Repap if the Repap Shareholder approval shall
    not have been obtained by reason of the failure to obtain the required vote
    at the Repap Meeting;

in each case, prior to the Effective Date.

 1. If the Effective Date does not occur on or prior to the Outside Date, then,
    unless otherwise agreed in writing by the parties, this Agreement shall
    terminate.
 2. If this Agreement is terminated in accordance with the foregoing provisions
    of this Section 6.3, no party shall have any further liability to perform
    its obligations hereunder except as provided in Section 6.4, Schedule D and
    as otherwise expressly contemplated hereby, and provided that neither the
    termination of this Agreement nor anything contained in this Section 6.3(5)
    shall relieve any party from any liability for any breach by it of this
    Agreement or Schedule D, including from any inaccuracy in its
    representations and warranties and any non-performance by it of its
    covenants made herein.

Section 6.4 Break and Other Fees; Option



If:
 a. (i) UPM shall terminate this Agreement pursuant to Section 6.3(3)(c); or

    (ii) either Repap or UPM shall terminate this Agreement pursuant to Section
    6.3(1) or (2) as a result of the failure to satisfy the conditions specified
    in either Section 5.1(a) or Section 5.1(b) in circumstances where the
    requisite Repap Shareholder approval has not been obtained at the Repap
    Meeting or if either Repap or UPM shall terminate this Agreement pursuant to
    Section 6.3(3)(d); and

 b. (i) an Acquisition Proposal has been made, publicly announced or otherwise
    publicly disclosed by any Person other than UPM prior to the Repap
    Meeting; or

    (ii) the prospect of there being an Acquisition Proposal has been disclosed
    to holders of more than 20 percent of the Repap Shares prior to or during
    the Repap Meeting, Repap Shareholder approval of the Amalgamation is not
    obtained at the Repap Meeting and an Acquisition Proposal is made, publicly
    announced or otherwise publicly disclosed, prior to the expiration of six
    months following termination of this Agreement; and

 c. such Acquisition Proposal is consummated;

then in any such case Repap shall pay to UPM $18 million (the "Break Fee") in
immediately available funds to an account designated by UPM. Such payment shall
be due concurrently with the consummation of an Acquisition Proposal. Repap
shall not be obligated to make more than one payment pursuant to this Section
6.4(1).

 1. On the date hereof, Repap granted to UPM the option to purchase Repap Common
    Shares upon the terms and subject to the conditions contained in the Option
    Agreement, a copy of which is attached as Schedule E.

Section 6.5 Remedies



Subject to Section 6.5(2), the parties hereto acknowledge and agree that an
award of money damages would be inadequate for any breach of this Agreement by
any party or its representatives and either such breach would cause the
non-breaching party irreparable harm. Accordingly, the parties hereto agree
that, in the event of any breach or threatened breach of this Agreement by one
of the parties, the non-breaching party will also be entitled, without the
requirement of posting a bond or other security, to equitable relief, including
injunctive relief and specific performance. Such remedies will not be the
exclusive remedies for any breach of this Agreement but will be in addition to
all other remedies available at law or equity to each of the parties. The
parties agree that if Repap pays to UPM amounts required by Section 6.4(1) as a
result of the occurrence of any of the events referenced in Section 6.4(1), UPM
shall have no other remedy for any breach of this Agreement by Repap.

ARTICLE 7
GENERAL

Section 7.1 Notices

All notices and other communications which may or are required to be given
pursuant to any provision of this Agreement shall be given or made in writing
and shall be deemed to be validly given if served personally or by facsimile, in
each case addressed to the particular party at:

 a. If to UPM, at:

    UPM Kymmene Group
    Eteläesplanadi 2
    P.O. Box 380
    FIN-00101
    Helsinki, Finland

    Attention: Reko Aalto-Setälä
    Facsimile No.: (358) 204 15 0304

    with a copy to:

    Osler, Hoskin & Harcourt LLP
    P.O. Box 50
    1 First Canadian Place
    Toronto, Ontario
    M5X 1B8
    
    Attention: Dale Ponder
    Facsimile No.: (416) 862-6666

    and with a copy to:

    White & Case LLP
    1155 Avenue of the Americas
    New York, New York 10036
    
    Attention: Timothy B. Goodell
    Facsimile No.: (212) 354-8113

 b. If to Repap at:

Repap Enterprises Inc.
300 Atlantic Street, Suite 200
Stamford, Connecticut 07901

Attention: Stephen Larson
Facsimile No.: (203) 964-6183

with a copy to:

Stikeman Elliott
1155 René-Lévesque Blvd. W.
40th Floor
Montréal, Québec H3B 3V2

Attention: Pierre Raymond
Facsimile No.: (514) 397-3222

and with a copy to:

Sullivan & Cromwell
125 Broad Street
New York, New York 10004

Attention: Andrew Soussloff
Facsimile No.: (212) 558-3588

or at such other address of which any party may, from time to time, advise the
other party by notice in writing given in accordance with the foregoing. The
date of receipt of any such notice shall be deemed to be the date of delivery or
facsimile transmission thereof if prior to 5:00 p.m. local time on a Business
Day in place of delivery or receipt, and if not received on a Business Day or
after 5:00 p.m. on a Business Day then the date of receipt shall be deemed to be
the next Business Day. Notice to the persons to be copied hereunder is not
proper notice to the primary recipients.

Section 7.2 Assignment

No party hereto may assign its rights or obligations under this Agreement or the
Amalgamation Agreement, except that UPM may assign all or part of its rights or
obligations to a wholly-owned subsidiary thereof, provided that UPM remains
jointly and severally liable hereunder with such wholly-owned subsidiary.

Section 7.3 Binding Effect

This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto and their respective successors and permitted assigns and no
third party shall have any rights hereunder.

Section 7.4 Waiver and Modification

Each of Repap and UPM may waive or consent to the modification of, in whole or
in part, any inaccuracy of any representation or warranty made to it hereunder
or in any document to be delivered pursuant hereto and may waive or consent to
the modification of any of the covenants herein contained for its respective
benefit or waive or consent to the modification of any of the obligations of the
other party hereto. Any waiver or consent to the modification of any of the
provisions of this Agreement, to be effective, must be in writing executed by
the party granting such waiver or consent.

Section 7.5 Further Assurances

Each party hereto shall, from time to time, and at all times hereafter, at the
request of the other parties hereto, but without further consideration, do all
such further acts and execute and deliver all such further documents and
instruments as shall be reasonably required in order to fully perform and carry
out the terms and intent hereof.

Section 7.6 Expenses



Subject to Section 6.4, the parties agree that all out-of-pocket expenses of the
parties relating to the Amalgamation and the transactions contemplated hereby,
including legal fees, accounting fees, financial advisory fees, regulatory
filing fees, stock exchange fees, all disbursements of advisors and printing and
mailing costs, shall be paid by the party incurring such expenses. Repap
represents and warrants to UPM that, except for any amounts owing to those
financial advisers referred to in Section 3.1(c)(iii) by Repap pursuant to and
in accordance with the terms of written and executed agreements existing as at
the date hereof and disclosed to UPM prior to the date hereof, no broker, finder
or investment banker is or will be entitled to any brokerage, finder's or other
fee or commission from Repap or any subsidiary of Repap in connection with the
transactions contemplated hereby.

Section 7.7 Consultation

UPM and Repap agree to consult with each other as to the general nature of any
news releases or public statements with respect to this Agreement or the
transactions contemplated hereby, and to use their respective reasonable efforts
not to issue any news releases or public statements inconsistent with the
results of such consultations. Subject to applicable Laws, each party shall use
its reasonable efforts to enable the other parties to review and comment on all
such news releases prior to the release thereof. The parties agree to issue
jointly the news release in the agreed form with respect to the Amalgamation as
soon as practicable following the execution of this Agreement. UPM and Repap
also agree to consult with each other in preparing and making any filings and
communications in connection with any Regulatory Approvals or other regulatory
approvals and in seeking any third party consents under leases, or other
agreements.

Section 7.8 Governing Laws

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein and shall be
treated in all respects as a Ontario contract. Each party hereby irrevocably
attorns to the jurisdiction of the courts of the Province of Ontario in respect
of all matters arising under or in relation to this Agreement.

Section 7.9 Time of Essence

Time shall be of the essence in this Agreement.

Section 7.10 Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF

the parties hereto have executed this Acquisition Agreement as of the date first
written above.



UPM-KYMMENE CORPORATION

By:

"Juha Niemelä"
Authorized Signing Officer





By:

"Reko Aalto-Setälä"
Authorized Signing Officer

 

REPAP ENTERPRISES INC.

By:

"Harold (Hap) Stephen"
Authorized Signing Officer

 

 

SCHEDULE A
AMALGAMATION AGREEMENT

THIS AMALGAMATION AGREEMENT

is made as of l, 2000



BETWEEN:

REPAP ENTREPRISES INC.,


a corporation existing under the Canada Business Corporations Act

("Repap")

- and -

 

3796477 CANADA INC.

,
a corporation incorporated under the Canada Business Corporations Act

("Acquireco")



RECITALS:

 

A.

Repap and Acquireco have agreed to amalgamate pursuant to the Canada Business
Corporations Act and upon the terms and conditions set forth in this Agreement;

B.

The authorized capital of Repap consists of an unlimited number of Repap Common
Shares and an unlimited number of Preferred Shares of which, as of the date
hereof, there are 743,960,637 Repap Common Shares (and no more) and 240,000
Preferred Shares, Series C and 400,000 Preferred Shares, Series F (and no more)
and no Preferred Shares of any other series, issued and outstanding;

C.

The authorized capital of Acquireco consists of an unlimited number of common
shares; and

D.

It is desirable that this amalgamation be effected.

 

 

NOW THEREFORE

in consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged) the parties agree as follows:

1.

Interpretation

 

In this Agreement:

 

"Acquireco Common Shares"

means the common shares in the capital of Acquireco;

 

"Act"

means the Canada Business Corporations Act;

 

"Affiliate"

means an affiliated body corporate within the meaning of section 1(2) of the
Act;

 

"Agreement"

means this amalgamation agreement, and the expressions "hereof", "herein",
"hereto", "hereunder", "hereby" and similar expressions refer to this agreement;

 

"Amalco"

means the corporation continuing as a result of the Amalgamation;

 

"Amalco Class A Redeemable Preferred Shares"

means the Class A redeemable preferred shares in the capital of Amalco having
the rights, privileges, restrictions and conditions set forth in Schedule 1.

 

"Amalco Class B Preferred Shares"

means the Class B preferred shares in the capital of Amalco, issuable in series,
having the rights, privileges, restrictions and conditions set forth in Schedule
1;

 

"Amalco Class B Preferred Shares, Series C"

means the Class B preferred shares, series C in the capital of Amalco having the
rights, privileges, restrictions and conditions set forth in Schedule 1;

 

"Amalco Class B Preferred Shares, Series F"

means the Class B preferred shares, Series F in the capital of Amalco having the
rights, privileges, restrictions and conditions set forth in Schedule 1;

 

"Amalco Common Shares"

means the common shares in the capital of Amalco having the rights, privileges,
restrictions and conditions set forth in Schedule 1;

 

"Amalgamating Corporations"

means Repap and Acquireco;

 

"Amalgamation"

means the amalgamation of the Amalgamating Corporations as contemplated in this
Agreement;

 

"Business Day"

means any day on which commercial banks are generally open for business in
Toronto, Ontario and Helsinki, Finland other than a Saturday, a Sunday or a day
observed as a holiday in Toronto, Ontario or in Helsinki, Finland under
applicable laws;

 

"Dissenting Shareholder"

means a registered holder of Repap Shares who, in connection with the special
resolution of the shareholders which approves and adopts this Agreement, has
exercised the right to dissent under section 190 of the Act in compliance with
the provisions thereof and thereby becomes entitled to receive the fair value of
his or her Repap Shares;

 

"Effective Date"

means the date shown on the certificate of amalgamation to be issued by the
Director under the Act giving effect to the Amalgamation;

 

"Record Date"

means the record date for the Meeting;

 

"Redemption Consideration"

means Cdn. $.20 per Amalco Class A Redeemable Preferred Share; and

 

"Redemption Date"

means the Effective Date;

 

"Repap Common Shares"

means the common shares in the capital of Repap;

 

"Repap Meeting"

means the special meeting of Repap shareholders to be held to consider the
approval of the special resolution which approves and adopts this Agreement;

 

"Repap Preferred Shares, Series C"

means the preferred shares, series C in the capital of Repap ;

 

"Repap Preferred Shares, Series F"

means the preferred shares, series F in the capital of Repap;

 

"Repap Shares"

means the Repap Common Shares, Repap Preferred Shares, Series C and Repap
Preferred Shares, Series F.

Words and phrases used but not defined in this Agreement and defined in the Act
shall have the same meaning in this Agreement as in the Act unless the context
or subject matter otherwise requires.

2.

Agreement to Amalgamate

The Amalgamating Corporations hereby agree to amalgamate as of the Effective
Date and to continue as one corporation on the terms and conditions set out in
this Agreement.

3.

Name

The name of Amalco shall be 3796477 Canada Inc.

4.

Registered Office

The registered office of Amalco shall be c/o Osler, Hoskin & Harcourt LLP, P.O.
Box 50, 1 First Canadian Place, Toronto, Ontario, M5X 1B8.

5.

Authorized Capital

Amalco shall be authorized to issue an unlimited number of Amalco Common Shares,
an unlimited number of Amalco Class A Redeemable Preferred Shares and an
unlimited number of Amalco Class B Preferred Shares, issuable in series. The
rights, privileges, restrictions and conditions attaching to each class of
shares of Amalco shall be as described in Schedule 1 to this Agreement.

6.

Private Company Restrictions

Effective immediately upon UPM-Kymmene Corporation becoming the sole holder of
shares of Amalco:

 

(a)

the right to transfer shares of Amalco shall be restricted in that no share
shall be transferred except with the consent of the board of directors of
Amalco, to be expressed either by a resolution passed at a meeting of the board
of directors or by an instrument or instruments in writing signed by a majority
of the directors; and

 

(b)

the number of shareholders of Amalco, exclusive of persons who are in its
employment or the employment of an affiliate and exclusive of persons who,
having been formerly in the employment of Amalco were, while in that employment,
and have continued after the termination of that employment to be, shareholders
of Amalco, shall be limited to not more than fifty. Two or more persons who are
the joint registered owners of one of more shares shall be counted as one
shareholder.

Any invitation to the public to subscribe for securities of Amalco is
prohibited. For the purposes hereof, the issuance of Amalco Class A Redeemable
Preferred Shares, Amalco Class B Preferred Shares and Amalco Common Shares upon
the Amalgamation shall not constitute an invitation to the public to subscribe
for securities of Amalco.

7.

Restrictions on Business

There shall be no restrictions on the business which Amalco is authorized to
carry on.

8.

Number of Directors

The board of directors of Amalco shall, until otherwise changed in accordance
with the Act, consist of a minimum number of one and a maximum number of [5]
directors. The number of directors of Amalco shall initially be [3] and the
directors of Amalco shall be empowered to determine from time to time the number
of directors of Amalco within the said minimum and maximum numbers provided for
in the Articles of Amalco, as the same may be amended from time to time.

9.

Initial Directors

The first directors of Amalco shall be the persons whose names and residential
addresses appear below;


Name


l

Municipality of Residence


l


Resident Canadian


[yes/no]

Such directors shall hold office until the next annual meeting of shareholders
of Amalco or until their successors are elected or appointed.

10.

By-Laws

The by-laws of Amalco, until repealed, amended or altered, shall be the by-laws
of Repap.

11.

Amalgamation

 

On the Effective Date:

 

(a)

each issued and outstanding Repap Common Share (other than those held by
Dissenting Shareholders and other than those held by Acquireco, if any) will be
converted into one Amalco Class A Redeemable Preferred Share;

 

(b)

each issued and outstanding Repap Common Share held by Acquireco will be
cancelled;

 

(c)

each issued and outstanding Acquireco Common Share will be converted into one
Amalco Common Share;

 

(d)

each issued and outstanding Repap Preferred Share, Series C will be converted
into one Amalco Class B Preferred Share, Series C;

 

(e)

each issued and outstanding Repap Preferred Share, Series F will be converted
into one Amalco Class B Preferred Share, Series F; and

 

(f)

Dissenting Shareholders will be entitled to be paid the fair value of their
Common Shares.

12.

Stated Capital Accounts

There shall be added to the stated capital account in the accounting records of
Amalco maintained for:

 

(a)

the Amalco Class A Redeemable Preferred Shares, an amount equal to the number of
Amalco Class A Redeemable Preferred Shares issued on the Amalgamation multiplied
by Cdn. $.20;

 

(b)

the Amalco Class B Preferred Shares, Series C, an amount equal to the aggregate
stated capital of each Repap Preferred Share, Series C changed into an Amalco
Class B Preferred Share, Series C on the Amalgamation;

 

(c)

the Amalco Class B Preferred Shares, Series F, an amount equal to the aggregate
stated capital of each Repap Preferred Share, Series F changed into an Amalco
Class B Preferred Share, Series F on the Amalgamation; and

 

(d)

the Amalco Common Shares, an amount equal to the amount by which the aggregate
stated capital attributable to the Repap Common Shares (other than those held by
Acquireco, if any) and the Acquireco Common Shares exceeds the amount added to
the stated capital account maintained for the Amalco Class A Redeemable
Preferred Shares in accordance with this section.

The amount of stated capital attributable to the Amalco Common Shares shall be
adjusted to reflect payments that may be made to Dissenting Shareholders.

13.

Share Certificates

No certificates shall be issued in respect of the Amalco Class A Redeemable
Preferred Shares and such shares shall be evidenced by the certificates
representing Repap Common Shares. No certificates shall be issued in respect of
the Amalco Class B Preferred Shares, Series C or the Amalco Class B Preferred
Shares, Series F and such shares shall be evidenced by certificates representing
Repap Preferred Shares, Series C and Repap Preferred Shares, Series F
respectively.

14.

Contribution of Assets

Each of Repap and Acquireco shall contribute to Amalco all its assets, subject
to its liabilities, as such exist immediately before the Effective Date.

15.

Property of Amalco

Amalco shall posses all the property, rights, privileges and franchises and
shall be subject to all the liabilities, contracts, disabilities and debts of
each of the Amalgamating Corporations as such exist immediately before the
Effective Date.

16.

Rights of Creditors

All rights of creditors against property, rights and assets of each of the
Amalgamating Corporations and all liens upon their property, rights and assets
shall be unimpaired by the Amalgamation and all debts, contracts, liabilities
and duties of each of the Amalgamating Corporations shall thenceforth attach to
Amalco and may be enforced against it.

17.

General Conditions Precedent

The respective obligations of the parties hereto to consummate the transactions
contemplated hereby, and in particular the Amalgamation, are subject to the
satisfaction, on or before the Effective Date, of the following conditions any
of which may be waived by the mutual consent of such parties without prejudice
to their rights to rely on any other or others of such conditions:

 

(a)

this Agreement and the transactions contemplated hereby, including in particular
the Amalgamation, shall have been approved by:

 

(i)

the common shareholder of Acquireco; and

 

(ii)

not less than two-thirds of the votes cast by the holders of Repap Shares who,
being entitled to do so, vote in person or by proxy at the Repap Meeting in
accordance with the provisions of the Act and in accordance with other
applicable regulatory requirements; and

 

(b)

there shall not be in force any order or decree restraining or enjoining the
consummation of the transactions contemplated by this Agreement, including,
without limitation, the Amalgamation.

18.

Termination

This Agreement may, prior to the issuance of a certificate of Amalgamation, be
terminated by the board of directors of Repap or Acquireco notwithstanding the
approval thereof by the shareholders of Repap and Acquireco.

19.

Dissenting Shareholders

Repap Shares which are held by a Dissenting Shareholder shall not be converted
into Amalco Class A Redeemable Preferred Shares. However, in the event that a
holder of Repap Shares fails to perfect or effectively withdraws such
shareholder's claim under section 190 of the Act or forfeits such shareholder's
rights to make a claim under section 190 of the Act or his rights as a
shareholder of Repap are otherwise reinstated, (i) such shareholder's Repap
Common Shares shall thereupon be deemed to have been converted as of the
Effective Date into Amalco Class A Redeemable Preferred Shares, (ii) such
shareholder's Repap Preferred Shares, Series C shall thereupon be deemed to have
been converted as of the Effective Date into Amalco Class B Preferred Shares,
Series C and (iii) such shareholder's Repap Preferred Shares, Series F shall
thereupon be deemed to have been converted as of the Effective Date into Amalco
Class B Preferred Shares, Series F, in each case, on the basis set forth in
paragraph 11 hereof.

20.

Filing Documents

Upon the shareholders of each of the Amalgamating Corporations approving this
Agreement by special resolution in accordance with the Act and subject to the
other provisions of this Agreement, the Amalgamating Corporations shall jointly
file with the Director under the Act articles of amalgamation and such other
documents as may be required.

21.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

22.

Counterparts

This Agreement may be signed in counterparts and each such counterpart shall
constitute an original document and such counterparts, taken together, shall
constitute one and the same instrument.

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF

the parties have executed this Agreement.







REPAP ENTERPRISES INC.



By: _______________________________
Authorized Signing Officer







3796477 CANADA INC.



By: _______________________________
Authorized Signing Officer




SCHEDULE B
SPECIAL RESOLUTION OF THE REPAP SHAREHOLDERS

RESOLVED AS A SPECIAL RESOLUTION THAT:

1. The amalgamation (the "Amalgamation") of Repap (the "Corporation") and
3796477 Canada Inc. ("Acquireco") under section 181 of the Canada Business
Corporations Act, as more particularly described and set forth in the Management
Information Circular (the "Circular") of Repap accompanying the notice of this
meeting is hereby authorized and approved upon the terms and conditions set
forth in the acquisition agreement (the "Acquisition Agreement") dated as of
August 28, 2000 between the Corporation and UPM-Kymmene Corporation, the full
text of which is set forth in Schedule l to the Circular;

2. The amalgamation agreement between the Corporation and Acquireco dated l ,
2000, in the form set forth in Schedule A to the Acquisition Agreement, is
hereby approved;

3. The board of directors of the Corporation is hereby authorized to revoke this
resolution at any time prior to the Amalgamation becoming effective without
further approval of the shareholders of the Corporation and to determine not to
proceed with the Amalgamation; and

4. The directors and proper officers of the Corporation are hereby authorized to
take all such steps as they deem necessary or desirable in connection with the
Amalgamation of the Corporation and Acquireco.

SCHEDULE C
REGULATORY APPROVALS


Canada

 * expiration or earlier termination of the waiting period under Part IX of the
   Competition Act (Canada) and receipt of an advance ruling certificate ("ARC")
   pursuant to the Competition Act (Canada) or, in the alternative to an ARC, a
   no-action letter from the Commissioner of Competition
 * determination by the Minister responsible for Investment Canada under the
   Investment Canada Act (Canada) that the Amalgamation is of "net benefit to
   Canada" for purposes of such Act on terms and conditions satisfactory to UPM,
   acting reasonably
 * any required government consents with respect to Crown timber licenses and
   agreements to which Repap or any of its affiliates is a party
 * approval for the listing of the Repap Common Shares issuable upon the
   exercise of the Option by The Toronto Stock Exchange


United States

expiration or earlier termination of the waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976

SCHEDULE D
CONFIDENTIALITY PROVISIONS

In connection with UPM's interest in the acquisition of Repap (the
"Transaction"), Repap and Repap's affiliates are furnishing UPM or UPM's
representatives with certain information which is either non-public,
confidential or proprietary in nature. This information furnished to UPM or
UPM's representatives, together with analyses, compilations, forecasts, studies
or other documents prepared by UPM, its agents, representatives (including
lawyers, accountants and financial advisors) or employees which contain or
otherwise reflect such information is, subject to section 3 of this Schedule,
hereinafter referred to as the "Information". In consideration of Repap
furnishing UPM with the Information, UPM agrees that:

 1.  The Information shall be kept confidential and shall not, without Repap's
     prior written consent, be disclosed by UPM, or by UPM's agents,
     representatives or employees, in any manner whatsoever, in whole or in
     part, and shall not be used by UPM, UPM's agents, representatives or
     employees, other than, in each case, in connection with the Transaction.
     Moreover, UPM agrees to reveal the Information only to UPM's agents,
     representatives and employees who need to know the Information for the
     purposes of evaluating the Transaction, who are informed by UPM of the
     confidential nature of the Information and who shall agree to act in
     accordance with the terms and conditions of this Schedule.
 2.  Upon the termination of the Acquisition Agreement to which these provisions
     constitute Schedule D, all copies of the Information, except for that
     portion of the Information which consists of analyses, compilations,
     forecasts, studies or other documents prepared by UPM, UPM's agents,
     representatives or employees, will be, at UPM's option, returned to Repap
     or destroyed. That portion of the Information which consists of analyses,
     compilations, forecasts, studies or other documents prepared by UPM, UPM's
     agents, representatives or employees will be destroyed upon Repap's request
     and any oral Information will continue to be subject to the terms of this
     Schedule. Upon Repap's request, UPM shall provide Repap with a certificate
     certifying as to the complete return and destruction of all Information in
     accordance with the terms of this paragraph. Notwithstanding the foregoing,
     one copy of each document or other item constituting Information may be
     retained by counsel to UPM, permanently subject to the terms of this
     Schedule, for use only in connection with any dispute or litigation which
     has arisen at that time and for which such Information is necessary or
     desirable.
 3.  The term "Information" shall not include such portions of the Information
     which (i) are or become generally available to the public other than as a
     result of a disclosure by UPM, UPM's agents, representatives or employees
     in contravention of this Schedule, (ii) are received from an independent
     third party who had obtained the Information lawfully and was under no
     obligation of secrecy to Repap, (iii) UPM can show were in UPM's possession
     before UPM received such Information from Repap or (iv) UPM can show were
     independently developed by UPM or on UPM's behalf by persons having no
     access to the Information at the time of independent development.
 4.  UPM acknowledges that neither Repap nor any of Repap's affiliates makes any
     express or implied representation or warranty as to the accuracy or
     completeness of the Information, and each of Repap and Repap's affiliates
     expressly disclaims any and all liability that may be based on the
     Information, errors therein or omissions therefrom. UPM agrees that UPM is
     not entitled to rely on the accuracy or completeness of the Information and
     that UPM shall be entitled to rely solely on the representations and
     warranties made to UPM in the Acquisition Agreement.
 5.  If UPM or anyone to whom UPM transmits the Information becomes compelled by
     applicable legal or regulatory requirements (including, without limitation,
     the requirements of any applicable stock exchange) to disclose any of the
     Information, UPM will provide Repap with prompt notice so that Repap may
     seek a protective order or other appropriate remedy and/or waive compliance
     with the provisions of this Schedule. If such protective order or other
     remedy is not obtained or Repap waives compliance with the provisions of
     this Schedule, UPM will furnish only that portion of the Information which
     UPM is advised, by written opinion of counsel, is required by such
     applicable legal or regulatory requirements and will exercise its
     commercially reasonable efforts to obtain assurance that confidential
     treatment will be accorded to the Information if such confidential
     treatment is available.
 6.  Without the prior written consent of Repap, for a period of two years from
     the date of this Agreement, neither UPM nor any of UPM's affiliates will
     solicit for employment, employ or otherwise contract for the services of
     any person who is now employed (either as an employee or full-time
     consultant) by Repap or any of its operating divisions or affiliates and
     with whom UPM or UPM's agents, representatives or employees communicate in
     connection with the Transaction, other than persons (i) whose employment by
     Repap or any of its operating divisions or affiliates, or any of their
     successors, shall have been terminated, (ii) who shall have voluntarily
     left the employ of Repap or its affiliate prior to the date of such
     solicitation, employment or other contractual arrangements, (iii) who shall
     have responded to general solicitation through advertising or (iv) who
     shall have responded to general solicitation by a recruiting or search firm
     (provided that such search firm has not been directed by UPM or any of
     UPM's affiliates to contact such persons).
 7.  Any provision in this Schedule which is prohibited or unenforceable in any
     jurisdiction shall, as to such jurisdiction, be ineffective to the extent
     of such prohibition or unenforceability without invalidating the remaining
     provisions of this Schedule or affecting the validity or enforceability of
     such provisions in any other jurisdiction.
 8.  UPM acknowledges that disclosure of the Information in contravention of
     this Schedule may cause significant damage and harm to Repap and its
     affiliates and that remedies at law may be inadequate to protect against
     breach of this Agreement, and UPM hereby in advance agrees to the granting
     of injunctive relief in Repap's favour without proof of actual damages, in
     addition to any other remedy to which Repap may be entitled.
 9.  The obligations described in this Schedule shall terminate two years from
     the date of this Schedule; provided, however, that sections 3, 8 and 10 of
     this Schedule shall survive indefinitely.
 10. It is acknowledged and agreed that UPM is requesting access to the
     Information to permit it and its agents, representatives and employees to
     perform the above-described evaluation of Repap and/or any of its
     affiliates. It is understood that affiliated companies of UPM may be given
     access to the Information and that those affiliated companies of UPM which
     are given access to the Information will be informed of the confidential
     nature of the Information and UPM will make commercially reasonable efforts
     to cause the directors, officers, employees, agents and representatives of
     those affiliated companies to treat the Information on a confidential
     basis. The affiliated companies of UPM which are not given such access
     shall have no obligations under this Schedule. References in this Schedule
     to "UPM" shall be deemed to be references to UPM and/or such affiliated
     companies as may eventually be given access to the Information.
 11. This Schedule constitutes the entire agreement between Repap and UPM with
     respect to the subject matter hereof.

SCHEDULE E
OPTION AGREEMENT